Exhibit 10.1

EXECUTION VERSION

 

 

 

Published CUSIP Number: 48939XAD4

CREDIT AGREEMENT

Dated as of December 10, 2015

among

KENNEDY-WILSON, INC.,

as the Borrower,

KENNEDY-WILSON HOLDINGS, INC.

and

CERTAIN OF SUBSIDIARIES OF

KENNEDY-WILSON HOLDINGS, INC.

FROM TIME TO TIME PARTY HERETO,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent and L/C Issuer,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

DEUTSCHE BANK SECURITIES INC.

U.S. BANK NATIONAL ASSOCIATION

as Co-Documentation Agents,

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

J.P. MORGAN SECURITIES LLC,

as Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

   Defined Terms      1   

1.02

   Other Interpretive Provisions      28   

1.03

   Accounting Terms      28   

1.04

   Rounding      29   

1.05

   Times of Day; Rates      29   

1.06

   Letter of Credit Amounts      29   

1.07

   Deliveries      29   

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     30   

2.01

   Loans      30   

2.02

   Borrowings, Conversions and Continuations of Loans      30   

2.03

   Letters of Credit      32   

2.04

   Prepayments      41   

2.05

   Termination or Reduction of Commitments      42   

2.06

   Repayment of Loans      42   

2.07

   Interest      42   

2.08

   Fees      43   

2.09

   Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     43   

2.10

   Evidence of Debt      44   

2.11

   Payments Generally; Administrative Agent’s Clawback      45   

2.12

   Sharing of Payments by Lenders      46   

2.13

   Extension of Maturity Date      47   

2.14

   Increase in Commitments      48   

2.15

   Cash Collateral      50   

2.16

   Defaulting Lenders      51   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     53   

3.01

   Taxes      53   

3.02

   Illegality      58   

3.03

   Inability to Determine Rates      59   

3.04

   Increased Costs; Reserves on Eurodollar Rate Loans      60   

3.05

   Compensation for Losses      61   

3.06

   Mitigation Obligations; Replacement of Lenders      62   

3.07

   Survival      62   

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     63   

4.01

   Conditions of Initial Credit Extension      63   

4.02

   Conditions to all Credit Extensions      65   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     65   

5.01

   Existence, Qualification and Power      65   

5.02

   Authorization; No Contravention      66   

5.03

   Governmental Authorization; Other Consents      66   

5.04

   Binding Effect      66   

5.05

   Financial Statements; No Material Adverse Effect      66   

5.06

   Litigation      67   

5.07

   No Default      67   

5.08

   Ownership of Property; Liens      67   



--------------------------------------------------------------------------------

Section

        Page  

5.09

   Environmental Compliance      67   

5.10

   Insurance      68   

5.11

   Taxes      68   

5.12

   ERISA Compliance      68   

5.13

   Subsidiaries; Equity Interests      69   

5.14

   Margin Regulations; Investment Company Act      69   

5.15

   Disclosure      69   

5.16

   Compliance with Laws      70   

5.17

   Intellectual Property; Licenses, Etc.      70   

5.18

   Solvency      70   

5.19

   OFAC; Designated Jurisdictions      70   

5.20

   Anti-Corruption Laws; Anti-Money Laundering Laws      71   

5.21

   Stock Exchange Listing      71   

5.22

   Senior Secured Indebtedness      71   

ARTICLE VI. AFFIRMATIVE COVENANTS

     71   

6.01

   Financial Statements      71   

6.02

   Certificates; Other Information      73   

6.03

   Notices      75   

6.04

   Payment of Taxes and Other Obligations      75   

6.05

   Preservation of Existence, Etc      75   

6.06

   Maintenance of Properties      76   

6.07

   Maintenance of Insurance      76   

6.08

   Compliance with Laws      76   

6.09

   Books and Records      76   

6.10

   Inspection Rights      76   

6.11

   Use of Proceeds      77   

6.12

   Additional Guarantors      77   

6.13

   Compliance with Environmental Laws      78   

6.14

   Further Assurances      78   

6.15

   Maintenance of Stock Exchange Listing      78   

6.16

   Anti-Money Laundering; Anti-Corruption Laws; Sanctions      78   

ARTICLE VII. NEGATIVE COVENANTS

     78   

7.01

   Liens      79   

7.02

   Investments      79   

7.03

   Indebtedness      80   

7.04

   Fundamental Changes; Dispositions      80   

7.05

   Restricted Payments      81   

7.06

   Change in Nature of Business      81   

7.07

   Transactions with Affiliates      81   

7.08

   Burdensome Agreements      82   

7.09

   Use of Proceeds      83   

7.10

   Financial Covenants      83   

7.11

   Sanctions      84   

7.12

   Anti-Corruption Laws; Anti-Money Laundering      84   

7.13

   Accounting Changes      85   

7.14

   Amendments of Organization Documents      85   

 

ii



--------------------------------------------------------------------------------

Section

        Page  

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     85   

8.01

   Events of Default      85   

8.02

   Remedies Upon Event of Default      88   

8.03

   Application of Funds      88   

ARTICLE IX. ADMINISTRATIVE AGENT

     89   

9.01

   Appointment and Authority      89   

9.02

   Rights as a Lender      89   

9.03

   Exculpatory Provisions      90   

9.04

   Reliance by Administrative Agent      91   

9.05

   Delegation of Duties      91   

9.06

   Resignation of Administrative Agent      91   

9.07

   Non-Reliance on Administrative Agent and Other Lenders      93   

9.08

   No Other Duties, Etc      93   

9.09

   Administrative Agent May File Proofs of Claim      93   

9.10

   Guaranty Matters      94   

ARTICLE X. MISCELLANEOUS

     94   

10.01

   Amendments, Etc      94   

10.02

   Notices; Effectiveness; Electronic Communication      96   

10.03

   No Waiver; Cumulative Remedies; Enforcement      98   

10.04

   Expenses; Indemnity; Damage Waiver      99   

10.05

   Payments Set Aside      101   

10.06

   Successors and Assigns      102   

10.07

   Treatment of Certain Information; Confidentiality      106   

10.08

   Right of Setoff      107   

10.09

   Interest Rate Limitation      108   

10.10

   Counterparts; Integration; Effectiveness      108   

10.11

   Survival of Representations and Warranties      108   

10.12

   Severability      109   

10.13

   Replacement of Lenders      109   

10.14

   Governing Law; Jurisdiction; Etc      110   

10.15

   Waiver of Jury Trial      111   

10.16

   No Advisory or Fiduciary Responsibility      111   

10.17

   Electronic Execution of Assignments and Certain Other Documents      112   

10.18

   USA PATRIOT Act      112   

10.19

   MFN Provisions      112   

10.20

   ENTIRE AGREEMENT      113   

ARTICLE XI. CONTINUING GUARANTY

     113   

11.01

   Guaranty      113   

11.02

   Rights of Lenders      114   

11.03

   Certain Waivers      114   

11.04

   Obligations Independent      115   

11.05

   Subrogation      115   

11.06

   Termination; Reinstatement      115   

11.07

   Subordination      116   

11.08

   Stay of Acceleration      116   

11.09

   Condition of the Borrower      116   

 

iii



--------------------------------------------------------------------------------

Section

        Page  

11.10

   Contribution      116   

11.11

   Release of Subsidiary Guarantors      117   

SIGNATURES

     S-1   

SCHEDULES

 

2.01

   Commitments and Applicable Percentages   

5.13

   Subsidiaries; Jurisdiction of Incorporation/Organization; Taxpayer ID   

10.02

   Administrative Agent’s Office; Certain Addresses for Notices   

EXHIBITS

 

A

  Form of Loan Notice

B

  Form of Note

C

  Form of Compliance Certificate

D-1

  Form of Assignment and Assumption

D-2

  Form of Administrative Questionnaire

E

  Form of Joinder Agreement

F

  Form of U.S. Tax Compliance Certificates

G

  Form of Solvency Certificate

H

  Form of Notice of Loan Prepayment

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of December 10, 2015,
among KENNEDY-WILSON, INC., a Delaware corporation (the “Borrower”),
KENNEDY-WILSON HOLDINGS, INC., a Delaware corporation (the “Parent”), and
certain subsidiaries of the Parent from time to time party hereto as guarantors,
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent
and L/C Issuer.

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Adjusted Secured Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) (i) the Parent’s Ownership Share of
the aggregate amount of Indebtedness of the Required Consolidated Parties that
is Group Secured Indebtedness plus (ii) the Parent’s Ownership Share of the
aggregate amount of Indebtedness of Unconsolidated Affiliates that is Non-Group
Secured Indebtedness minus (iii) the Adjusted Unrestricted Cash Amount, divided
by (b) (i) Adjusted Total Asset Value minus (ii) the Adjusted Unrestricted Cash
Amount.

“Adjusted Total Asset Value” means as of any date of determination, an amount
equal to (a) the Parent’s Ownership Share of the aggregate undepreciated book
value of all assets (excluding Equity Interests in KWE) owned or ground leased
by Required Consolidated Parties on such date plus (b) the market value of the
Consolidated Group’s ownership interest in Kennedy Wilson Europe Real Estate plc
on such date plus (c) the Parent’s Ownership Share of the aggregate
undepreciated book value of all assets owned or ground leased by Unconsolidated
Affiliates on such date.

“Adjusted Unrestricted Cash Amount” means, as of any date of determination, an
amount equal to the sum of (a) the Parent’s Ownership Share of the aggregate
amount of Cash and Cash Equivalents of the Required Consolidated Parties and
(b) the Parent’s Ownership Share of Cash and Cash Equivalents of Unconsolidated
Affiliates, in each case on such date that are not subject to any negative
pledge, Lien or control agreement (excluding statutory Liens in favor of any
depositary bank where any such cash is maintained).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
appointed in accordance with Section 9.06.

 

1



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders in accordance with Section 10.02(d).

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Deficit Amount” has the meaning specified in Section 11.10.

“Aggregate Excess Amount” has the meaning specified in Section 11.10.

“Agreement” means this Credit Agreement.

“Applicable Fee Rate” means, with respect to any day, the per annum fee rate set
forth opposite the Revolver Usage for such day in the following pricing grid:

 

Revolver Usage

   Applicable Fee Rate  

< 50%

     0.40 % 

³ 50%

     0.20 % 

For purposes hereof, “Revolver Usage” means, with respect to any day, the ratio
(expressed as a percentage) of (a) the sum of (i) the Outstanding Amount of
Loans on such day and (ii) the Outstanding Amount of L/C Obligations on such day
to (b) the Aggregate Commitments in effect on such day.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption or New Lender Joinder Agreement pursuant to which such Lender becomes
a party hereto, as applicable.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Eurodollar Rate Loan,
Base Rate Loan and Letter of Credit Fee, as the case may be, the applicable rate
per annum set forth below, based upon the range into which the Consolidated
Leverage Ratio then falls in accordance with the following table:

 

Consolidated Leverage Ratio

   Eurodollar Rate
(and Letters of Credit)     Base Rate  

< 60%

     2.50 %      1.50 % 

> 60%

     3.00 %      2.00 % 

The Consolidated Leverage Ratio shall be determined as of the end of each fiscal
quarter based on the Compliance Certificate delivered pursuant to
Section 6.02(a) in respect of such fiscal quarter, and each change in rates
resulting from a change in the Consolidated Leverage Ratio shall be effective as
of the first Business Day immediately following the date on which the
Administrative Agent receives a Compliance Certificate indicating such change.
Notwithstanding the foregoing, if the Compliance Certificate is not delivered
when due in accordance with Section 6.02(a), then the highest pricing shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall continue to apply
until the first Business Day immediately following the date such Compliance
Certificate is delivered whereupon the Applicable Rate shall be adjusted based
upon the calculation of the Consolidated Leverage Ratio contained in such
Compliance Certificate. The Applicable Rate in effect from the Closing Date
through the first Business Day immediately following the date a Compliance
Certificate is required to be delivered pursuant to Section 6.02(a) for the
first full fiscal quarter ending after the Closing Date shall be determined
based on the Consolidated Leverage Ratio as set forth in the Pro Forma Closing
Date Compliance Certificate. Notwithstanding anything to the contrary contained
in this definition, the determination of the Applicable Rate for any period
shall be subject to the provisions of Section 2.09(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means (a) Merrill Lynch, Pierce, Fenner & Smith Incorporated and
J.P. Morgan Securities LLC, each in its capacity as a joint bookrunner and
(b) Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P. Morgan Securities
LLC and U.S. Bank National Association, each in its capacity as a joint lead
arranger.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

3



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2014, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) except during any period of time during which a notice
delivered to the Borrower under Section 3.03 shall remain in effect, the
Eurodollar Rate for an interest period of one month, plus 1.00%; and if Base
Rate shall be less than zero, such rate shall be deemed zero. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Cash and Cash Equivalents” means, “cash and cash equivalents” as defined in
accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of more than 35% (or,
in the case of any Permitted Holder, fifty percent (50%)) of the equity
securities of the Parent entitled to vote for members of the board of directors
or equivalent governing body of the Parent;

(b) individuals who on the Closing Date constituted the board of directors
(together with any new directors whose election by such board of directors or
whose nomination for election by the shareholders of the Parent was approved by
a vote of a majority of the directors of the Parent then still in office who
were either directors on the Closing Date or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the board of directors of the Parent then in office;

(d) the Parent shall cease to own, directly, 100% of the Equity Interests of the
Borrower; or

(e) there occurs a “Change of Control” as defined in the Existing Note
Indenture.

 

5



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.01 and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption or New Lender Joinder Agreement pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) depreciation and amortization expense,
(ii) Consolidated Interest Expense, (iii) federal, state, local and foreign
income taxes of the Consolidated Group, (iv) non-cash losses and expenses
related to restricted stock grants and (v) other non-recurring losses and
expenses reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period, and minus (b) to the extent included
in calculating such Consolidated Net Income, all non-cash items increasing such
Consolidated Net Income.

“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Expense for such period, (b) all regularly scheduled principal payments
made or required to be made with respect to the aggregate Indebtedness of the
Parent, the Borrower and the other Required Consolidated Parties during such
period, other than any balloon payments or final payments at maturity necessary
to repay maturing Indebtedness in full, and (c) the aggregate amount of
dividends and distributions on preferred stock, if any, paid or required to be
paid during such period by the Parent, the Borrower and the other Required
Consolidated Parties to Persons that are not members of the Consolidated Group.

“Consolidated Group” means the Loan Parties and their consolidated Subsidiaries
as determined in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, total interest expense of
the Required Consolidated Parties for such period determined in accordance with
GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) of (a) Consolidated Total Net Indebtedness as of
such date to (b) Consolidated Total Adjusted Asset Value.

 

6



--------------------------------------------------------------------------------

“Consolidated Net Income” means, at any date of determination for a specified
period, the net income (or loss) of the Parent and its subsidiaries on a
consolidated basis for such period determined in accordance with GAAP; provided
that Consolidated Net Income shall (a) exclude (i) extraordinary or nonrecurring
gains, and extraordinary or nonrecurring losses and expenses, for such period,
(ii) the net income (or loss) of KWE for such period and (iii) the net income
(or loss) of Unconsolidated Affiliates for such period, and (b) include (i) the
aggregate amount of cash and marketable securities actually paid by KWE and
Unconsolidated Affiliates during such period to the Parent or a Wholly-Owned
Subsidiary (other than KWE) as a dividend, management fee, preferred return or
other distribution and (ii) acquisition related gains or losses or gains or
losses on sales of real estate, in each case to the extent realized in cash.

“Consolidated Party” means a member of the Consolidated Group.

“Consolidated Recourse Indebtedness” means, at any time, Consolidated Total
Indebtedness that is Recourse Indebtedness.

“Consolidated Secured Indebtedness” means, at any time, Consolidated Total
Indebtedness that is Group Secured Indebtedness.

“Consolidated Secured Recourse Indebtedness” means, at any time, Consolidated
Secured Indebtedness that is Recourse Indebtedness.

“Consolidated Tangible Net Worth” means, as of any date of determination, the
following determined in accordance with GAAP: (a) Shareholders’ Equity of the
Parent on such date determined on a consolidated basis (excluding the portion of
such Shareholder’s Equity that is attributable to the inclusion of KWE as a
consolidated Subsidiary of the Parent), plus (b) an amount equal to the market
value of the Consolidated Group’s ownership interest in Kennedy Wilson Europe
Real Estate plc on such date, less (c) the Intangible Assets of the Parent and
its Subsidiaries (excluding Intangible Assets of KWE) on such date determined on
a consolidated basis, plus (d) all accumulated depreciation and amortization of
the Parent and its Subsidiaries (excluding depreciation and amortization of KWE)
on such date determined on a consolidated basis.

“Consolidated Total Adjusted Asset Value” means, as of any date of
determination, an amount equal to (a) Consolidated Total Asset Value minus
(b) the Unrestricted Cash Amount.

“Consolidated Total Asset Value” means, as of any date of determination, an
amount equal to (a) the aggregate undepreciated book value of all assets
(excluding Equity Interests in KWE) owned or ground leased by Required
Consolidated Parties on such date plus (b) the market value of the Consolidated
Group’s ownership interest in Kennedy Wilson Europe Real Estate plc on such
date.

“Consolidated Total Indebtedness” means, as of any date of determination, the
then aggregate outstanding amount of all Indebtedness of the Parent and its
Subsidiaries (excluding Indebtedness of KWE) on a consolidated basis.

“Consolidated Total Net Indebtedness” means, as of any date of determination,
(a) Consolidated Total Indebtedness minus (b) the Unrestricted Cash Amount.

 

7



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Creditor Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05, and the other Persons to whom
the Obligations are owing.

“Customary Non-Recourse Carve-Outs” means, with respect to any Non-Recourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Non-Recourse Indebtedness for fraud, misrepresentation, misapplication of funds,
waste, environmental claims, voluntary bankruptcy, collusive involuntary
bankruptcy, prohibited transfers, violations of single purpose entity covenants
and other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate indemnification agreements or
guaranties in non-recourse financings of commercial real estate

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit)

 

8



--------------------------------------------------------------------------------

within two Business Days of the date when due, (b) has notified the Borrower,
the Administrative Agent or the L/C Issuer in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, and each other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

9



--------------------------------------------------------------------------------

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the Environment or the
Release of any materials into the Environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the Environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code solely for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal (within the meanings of Sections
4203 and 4205 of ERISA) by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or receipt by the Borrower or an ERISA Affiliate of notice
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate a

 

10



--------------------------------------------------------------------------------

Multiemployer Plan or a Pension Plan or the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA, respectively;
(e) the institution by the PBGC of proceedings to terminate a Pension Plan;
(f) any event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or that any Multiemployer Plan is in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; or (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for U.S. Dollar deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

(c) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiary” means any Wholly-Owned Domestic Subsidiary of the Parent
that (i) is an Immaterial Subsidiary or (ii) is prohibited from providing a
guarantee by any agreement governing Non-Recourse Indebtedness (or the terms of
the relevant partnership agreement, limited liability company operating
agreement or other governing document of the entity that is the borrower (or the
direct parent of the borrower) under any Non-Recourse Indebtedness), any joint
venture agreement or the terms of any co-investment vehicle or any separate
account or investment program managed, operated or sponsored by an investment
subsidiary to execute and deliver a guarantee.

 

11



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” means that certain Revolving Loan Agreement, dated
as of July 22, 2010 among the Borrower, the Parent and certain Subsidiaries of
the Borrower, as guarantors, U.S. Bank National Association, as the
administrative agent, and the lenders from time to time party thereto.

“Existing Note Indenture” means the indenture dated as of March 25, 2014
pursuant to which the Borrower issued its 5.875% unsecured senior notes due
2024.

“Extension Effective Date” has the meaning specified in Section 2.13(b)(iii).

“Extension Notice” has the meaning specified in Section 2.13(a).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code (or any amended or successor
version described above) and any fiscal or regulatory legislation, rules or
practices adopted pursuant to an intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

12



--------------------------------------------------------------------------------

“Fee Letter” means, the letter agreement, dated October 16, 2015, among the
Borrower, Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P. Morgan
Securities LLC, Bank of America and JPMorgan Chase Bank, N.A.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means (a) any Subsidiary that is not a Domestic Subsidiary,
(b) any Subsidiary of a Foreign Subsidiary and (c) any Domestic Subsidiary of
the Borrower, substantially all of the assets of which are Equity Interests and
Indebtedness of one or more Foreign Subsidiaries.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Applicable Percentage of the outstanding L/C Obligations
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Group Secured Indebtedness” means Indebtedness of any Person that is secured by
a Lien on any asset (including without limitation any Equity Interest) owned or
ground leased by any Required Consolidated Party.

 

13



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, the Parent and each Subsidiary Guarantor.

“Guaranty” means the guaranty of the Obligations by the Guarantors pursuant to
Article XI.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Immaterial Subsidiary” means, on any date of determination, a Subsidiary whose
total assets as of the last day of the then most recently ended fiscal quarter
for which financial statements have been delivered pursuant to Section 6.01(a)
or 6.01(b) were less than 2.0% of Consolidated Total Asset Value.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

14



--------------------------------------------------------------------------------

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable that are incurred and
paid in the ordinary course of business or obligations the deferred purchase
price of property or services that are being contested in good faith);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;

(h) all Off-Balance Sheet Arrangements of such Person; and

(i) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Maturity Date” means December 10, 2018.

 

15



--------------------------------------------------------------------------------

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, excluding lease intangibles but including customer lists, goodwill,
computer software, copyrights, trade names, trademarks, patents, franchises,
licenses, unamortized deferred charges, unamortized debt discount and
capitalized research and development costs.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the first Business Day of each January, April, July and October
and the Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Loan Notice, or such other period that is twelve months or less requested
by the Borrower and consented to by all of the Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance, other extension of credit or capital contribution to, Guarantee
or assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person or (d) the purchase, acquisition or other
investment in any real property or real property related assets (including,
without limitation, mortgage loans and other real estate related debt
investments, investments in land holdings, and costs to construct real property
assets under development); provided, however, that Investments shall not include
(i) accounts receivable or other indebtedness owed by customers and other
Persons that make payments in respect of customers of such Person (other than
any Loan Party) which arose in the ordinary course of such Person’s business or
(ii) prepaid expenses of such Person incurred and prepaid in the ordinary course
of business. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment but determined net of all
payments constituting returns of invested capital received in respect of such
Investment and, in the case of a guaranty or similar obligation, such Investment
will be reduced to the extent the exposure under such guaranty or similar
obligation is reduced.

 

16



--------------------------------------------------------------------------------

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“KWE” means, collectively, Kennedy Wilson Europe Real Estate plc and its
Subsidiaries.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Draw Notice” has the meaning specified in Section 2.03(c)(i).

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

17



--------------------------------------------------------------------------------

“L/C Reimbursement Date” has the meaning specified in Section 2.03(c)(i).

“Lender” has the meaning specified in the introductory paragraph.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent in accordance with Section 10.02(d), which office may
include any Affiliate of such Lender or any domestic or foreign branch of such
Lender or such Affiliate. Unless the context otherwise requires each reference
to a Lender shall include its applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is ten Business Days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $25,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Liquidity” means, at any time, an amount equal to the then fair market value of
(a) Cash and Cash Equivalents plus (b) readily marketable debt or equity
securities at such time owned by Consolidated Parties (including, for the
avoidance of doubt, Equity Interests in KWE), but excluding any of the foregoing
that is (w) issued by any Required Consolidated Party, (x) owned by KWE,
(y) subject to any pledge, negative pledge, Lien or control agreement (excluding
statutory Liens in favor of any depositary where same are maintained) or
(z) held by a Person other than a Consolidated Party as a deposit or security
for Contractual Obligations.

“Loan” has the meaning specified in Section 2.01.

 

18



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement, the Fee Letter, the Guaranty and
the Post Closing Letter.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit A or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Acquisition” means any acquisition by a Consolidated Party in which
the assets acquired exceed 10% of Consolidated Total Asset Value as of the last
day of the then most recently ended fiscal quarter of the Parent for which
financial statements are publicly available.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Parent and
its Subsidiaries, taken as a whole; (b) a material adverse effect on the rights
and remedies of the Administrative Agent or any Lender under the Loan Documents,
or of the ability of the Loan Parties taken as a whole to perform their
obligations under the Loan Documents; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Contract” means, with respect to any Person, (i) the Existing Note
Indenture and (ii) any other agreement (other than a Loan Document), contract or
instrument to which any Person is a party or by which any Person or any of its
properties is bound, the termination of which, or the failure of any party
thereto to perform its obligations thereunder, could reasonably be expected to
have a Material Adverse Effect.

“Maturity Date” means the later of (a) the Initial Maturity Date and (b) if the
Initial Maturity Date is extended pursuant to Section 2.13, such extended
maturity date as determined pursuant to such Section; provided, however, that,
in each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 103% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuer in their
sole discretion (but in no event shall such amount be less than 100% of the
Obligations for which such Cash Collateral is being provided without the consent
of the Required Lenders).

 

19



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Required Consolidated Party or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five plan years, has made or been obligated to make contributions.

“Negative Pledge” means a provision of any agreement (other than this Agreement
or any other Loan Document) that prohibits the creation of any Lien on any
assets of a Person as security for the Obligations; provided, however, that an
agreement that establishes a maximum ratio of unsecured debt to unencumbered
assets, or of secured debt to total assets, or that otherwise conditions a
Person’s ability to encumber its assets upon the maintenance of one or more
specified ratios that limit such Person’s ability to encumber its assets but
that do not generally prohibit the encumbrance of its assets, or the encumbrance
of specific assets, shall not constitute a “Negative Pledge” for purposes of
this Agreement.

“New Lender Joinder Agreement” has the meaning specified in Section 2.14(c).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Group Secured Indebtedness” means Indebtedness of any Person that is
secured by a Lien on any asset (including without limitation any Equity
Interest) owned or ground leased by an Unconsolidated Affiliate.

“Non-Recourse Indebtedness” means, with respect to a Person, (a) any
Indebtedness of such Person in which the holder of such Indebtedness may not
look to such Person personally for repayment, other than to the extent of any
security therefor or pursuant to Customary Non-Recourse Carve-Outs, (b) if such
Person is a Single Asset Entity, any Indebtedness of such Person (other than
Indebtedness described in the immediately following clause (c)), or (c) if such
Person is a Single Asset Holding Company, any Indebtedness of such Single Asset
Holding Company resulting from a Guarantee of, or lien securing, Indebtedness of
a Single Asset Entity that is a subsidiary of such Single Asset Holding Company,
so long as, in each case, either (i) the holder of such Indebtedness may not
look to such Single Asset Holding Company personally for repayment, other than
to the Equity Interests held by such Single Asset Holding Company in such Single
Asset Entity or pursuant to Customary Non-Recourse Carve-Outs or (ii) such
Single Asset Holding Company has no assets other than Equity Interests in such
Single Asset Entity and Cash and Cash Equivalents and other assets of nominal
value incidental to the ownership of such Single Asset Entity.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

 

20



--------------------------------------------------------------------------------

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit H or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Arrangement” means, with respect to any Person as of any date
of determination thereof, liabilities and obligations of such Person in respect
of “off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of
Regulation S-K promulgated under the Securities Act) which such Person would be
required to disclose in the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” section of the report on Form 10 Q or Form
10 K (or their equivalents) to be filed with the SEC.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

21



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; and (b) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Ownership Share” means, with respect to any Person, the ownership interest
(calculated as a percentage) in such Person owned by another Person, either
directly or through one or more wholly owned subsidiaries, determined in
accordance with the applicable provisions of the Organization Documents of such
Person (excluding any promote or similar interests).

“Parent” has the meaning specified in the introductory paragraph hereto.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (excluding a
Multiemployer Plan) that is maintained or is contributed to by a Required
Consolidated Party or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Holders” means (a) William J. McMorrow, (b) any Person both the
Equity Interests and the Equity Interests of such Person entitled to vote for
members of the board of directors or equivalent governing body of which (or in
the case of a trust, the beneficial interests of which) are majority owned by
William J. McMorrow or a family member of William J. McMorrow, and (c) any
family member of William J. McMorrow, or the estate or heirs of William J.
McMorrow or any of his family members.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

22



--------------------------------------------------------------------------------

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained by any Required Consolidated Party
for the benefit of its employees or any such Plan to which any Required
Consolidated Party is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Post Closing Letter” has the meaning specified in Section 4.01(a)(xii).

“Pro Forma Closing Date Compliance Certificate” has the meaning specified in
Section 4.01(a)(viii).

“Property” means, as to any Person, any parcel of real property (whether owned
in fee or subject to a lease), together with any building, facility, structure,
equipment or other improvement or asset located on such parcel of real property,
in each case owned or leased by such Person. Unless otherwise specified, all
references herein to a “Property” or to “Properties” shall refer to a Property
or Properties owned or ground leased, as applicable, by a Consolidated Party.

“Public Lender” has the meaning specified in Section 6.02.

“Recipient” means the Administrative Agent, any Lender or the L/C Issuer, as
applicable.

“Recourse Indebtedness” means Indebtedness that is not Non-Recourse
Indebtedness; provided that personal recourse for Customary Non-Recourse
Carve-Outs shall not, by itself, cause such Indebtedness to be characterized as
Recourse Indebtedness.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

“Required Consolidated Parties” means the Consolidated Parties other than KWE.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit

 

23



--------------------------------------------------------------------------------

Exposure of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time; provided that the amount of any participation in any
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the L/C Issuer in making such determination.

“Required Subsidiary Guarantor” means (i) each Wholly-Owned Domestic Subsidiary
other than the Borrower that is not at such time an Excluded Subsidiary,
(ii) each Domestic Subsidiary other than the Borrower that is a borrower or
guarantor of, or otherwise has a payment obligation under, Unsecured
Indebtedness, including Indebtedness evidenced by notes issued pursuant to the
Existing Note Indenture (except to the extent set forth in the Post Closing
Letter), (iii) each Foreign Subsidiary that is a guarantor of, or otherwise has
a payment obligation under, Indebtedness evidenced by notes issued pursuant to
the Existing Note Indenture and (iv) any Foreign Subsidiary that is a guarantor
of, or otherwise has a payment obligation under, any Unsecured Indebtedness of
the Parent or any Domestic Subsidiary (excluding Indebtedness evidenced by notes
issued pursuant to the Existing Note Indenture and Indebtedness incurred
hereunder) having an aggregate principal amount outstanding, individually or in
the aggregate when taken together with all other Unsecured Indebtedness of the
Parent or any Domestic Subsidiary with respect to which any Foreign Subsidiary
is a guarantor or otherwise has a payment obligation, of $50,000,000 or more (it
being understood that with respect to Foreign Subsidiaries that become Required
Subsidiary Guarantors by virtue of this clause (iv), the aggregate principal
amount outstanding of the Unsecured Indebtedness relating to such Foreign
Subsidiaries will, for so long as such Foreign Subsidiaries are Subsidiary
Guarantors, be subtracted from any future calculations of the $50,000,000
threshold).

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any subsidiary thereof, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to such Person’s stockholders, partners
or members (or the equivalent Person thereof).

 

24



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Loans and such Lender’s
participation in L/C Obligations at such time.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other sanctions
authority having jurisdiction over the Required Consolidated Parties.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Parent and its Subsidiaries as of that date
determined in accordance with GAAP.

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns or ground leases pursuant to a ground lease a Property and/or Cash and Cash
Equivalents and other assets of nominal value incidental to such Person’s
ownership of such Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property. In addition, if the assets of a Person
consist solely of (i) Equity Interests in one or more other Single Asset
Entities and (ii) cash or cash equivalents and other assets of nominal value
incidental to such Person’s ownership of the other Single Asset Entities, such
Person shall also be deemed to be a Single Asset Entity for purposes hereof
(such an entity, a “Single Asset Holding Company”).

“Single Asset Holding Company” has the meaning specified in the definition of
Single Asset Entity.

“Solvency Certificate” means a solvency certificate substantially in the form of
Exhibit G.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

25



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.

“Subsidiary Guarantor” means, at any time, a Required Subsidiary Guarantor that
at such time is a party to the Guaranty.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property, in each case, creating
obligations that do not appear on the balance sheet of such Person but which,
upon the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

26



--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unconsolidated Affiliates” means at any date, any Person (x) in which a
Consolidated Party, directly or indirectly, holds an Equity Interest, which
investment is accounted for in the consolidated financial statements of the
Consolidated Group on an equity basis of accounting and (y) whose financial
results are not consolidated with the financial results of the Consolidated
Group under GAAP.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash Amount” means, as of any date of determination, an amount
equal to the greater of (a) (i) the aggregate amount of Cash and Cash
Equivalents of the Borrower on such date that are not subject to any negative
pledge, Lien or control agreement (excluding statutory Liens in favor of any
depositary bank where any such cash is maintained), minus (ii) $40,000,000 and
(b) $0.

“Unsecured Indebtedness” means, at any time, for any Person, Indebtedness of
such Person that is not Consolidated Secured Indebtedness or Non-Recourse
Indebtedness.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Wholly-Owned Domestic Subsidiary” means a Wholly-Owned Subsidiary of the Parent
organized under the laws of the United States or any state thereof.

“Wholly-Owned Subsidiary” means, with respect to any Person on any date, any
corporation, partnership, limited liability company or other entity of which one
hundred percent (100%) of the Equity Interests and one hundred percent (100%) of
the ordinary voting power are, as of such date, owned and Controlled, directly
or indirectly, by such Person.

 

27



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, amendment and restatements, supplements or
modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
permitted successors and assigns, (iii) the words “hereto,” “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial calculations
(including financial ratios and financial covenant calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Parent and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to

 

28



--------------------------------------------------------------------------------

the approval of the Borrower and the Required Lenders); provided that, until so
amended, (A) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (B) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Parent and its Subsidiaries or to the
determination of any amount for the Parent and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Parent is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein.

1.04 Rounding. Any financial ratios required to be maintained pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05 Times of Day; Rates. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.07 Deliveries. Unless otherwise specified herein, whenever any document,
agreement or other item (but not, for the avoidance of doubt, any payment) is
required by any Loan Document to be delivered on a day that is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day.

 

29



--------------------------------------------------------------------------------

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Loan”) to the Borrower from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Commitment. Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01, prepay under Section 2.04, and reborrow under this
Section 2.01. Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 12:00 noon (i) three Business Days (or, in the case of any Borrowing to be
made on the Closing Date, two Business Days) prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurodollar Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 12:00 noon four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 12:00 noon, three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a minimum
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c), each Borrowing of or conversion
to Base Rate Loans shall be in a minimum principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Loan Notice shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted or continued, and (v) if applicable,
the duration of the Interest Period with respect thereto. If the Borrower fails
to specify a Type of Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

 

30



--------------------------------------------------------------------------------

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction or waiver of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Loan Notice with respect to such Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings, and second, shall be made available to the Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect with respect to Loans.

(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

 

31



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
first anniversary of the Maturity Date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

 

32



--------------------------------------------------------------------------------

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $500,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 12:00 noon at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may

 

33



--------------------------------------------------------------------------------

agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to

 

34



--------------------------------------------------------------------------------

permit the extension of such Letter of Credit at any time to an expiry date not
later than the first anniversary of the Maturity Date; provided, however, that
the L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower shall not
be required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof (such notification provided by the L/C
Issuer to the Borrower and the Administrative Agent being referred to herein as
an “L/C Draw Notice”). If an L/C Draw Notice with respect to a Letter of Credit
is received by the

 

35



--------------------------------------------------------------------------------

Borrower (x) on or prior to 11:00 a.m. on the date of any payment by the
applicable L/C Issuer under such Letter of Credit (each such date a payment is
made by an L/C Issuer under a Letter of Credit being referred to herein as an
“Honor Date”), then, not later than 3:00 p.m. on the Honor Date, the Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing or (y) after 11:00 a.m. on the Honor Date,
then, not later than 3:00 p.m. on the first Business Day following the Honor
Date, the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing (such date on which the
Borrower, pursuant to clauses (x) and (y) of this sentence, are required to
reimburse the L/C Issuer for a drawing under a Letter of Credit is referred to
herein as the “L/C Reimbursement Date”); provided, however, that if the L/C
Reimbursement Date for a drawing under a Letter of Credit is the Business Day
following the Honor Date pursuant to clause (y) of this sentence, the
Unreimbursed Amount shall accrue interest from and including the Honor Date
until such time as the L/C Issuer is reimbursed in full therefor (whether
through payment by the Borrower and/or through a Committed Loan or L/C Borrowing
made in accordance with paragraph (ii) or (iii) of this Section 2.03(c)) at a
rate equal to (A) for the period from and including the Honor Date to but
excluding the first Business Day to occur thereafter, the rate of interest then
applicable to a Committed Loan that is a Base Rate Committed Loan and
(B) thereafter, at the Default Rate applicable to a Committed Loan that is a
Base Rate Committed Loan. Interest accruing on the Unreimbursed Amount pursuant
to the proviso to the immediately preceding sentence shall be payable by the
Borrower promptly to the Administrative Agent, solely for the account of the
applicable L/C Issuer. If the Borrower fails to so reimburse the L/C Issuer by
such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Lender’s Applicable Percentage thereof. In such event,
the Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to
be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice). Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer.

 

36



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Loans or L/C Advances to reimburse the L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, the Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

37



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

 

38



--------------------------------------------------------------------------------

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Parent or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower that are determined by a court of competent
jurisdiction by final and non-appealable judgment to have been caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and

 

39



--------------------------------------------------------------------------------

certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade—International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.16, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day of
each January, April, July and October, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the expiry date of such
Letter of Credit and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, (i) while any Event of Default arising under
Section 8.01(a)(i), (f) or (g) exists, and (ii) upon the request of the Required
Lenders, while any Event of Default exists (other than as set forth in clause
(i)), all Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letter, computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears Such fronting fee shall be due
and payable on the first Business Day of each January, April, July and October
in respect of the most recently ended quarterly period (or portion thereof, in
the case of

 

40



--------------------------------------------------------------------------------

the first payment), commencing with the first such date to occur after the
issuance of such Letter of Credit, on the expiration date for such Letter of
Credit and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.04 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (i) a Notice of Loan Prepayment must be received by
the Administrative Agent not later than 12:00 noon (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a minimum principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall
be in a minimum principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each Notice of Loan Prepayment shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
Notice of Loan Prepayment, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided that a
Notice of Loan Prepayment delivered by the Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities or the closing
of another transaction, the proceeds of which will be used to prepay any
outstanding Obligations, in which case such prepayment may be conditional upon
the effectiveness of such other credit facilities or the closing of such other
transaction. Any prepayment of a Eurodollar Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.16, each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.

 

41



--------------------------------------------------------------------------------

(b) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.04(b) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Aggregate
Commitments then in effect.

2.05 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 12:00 noon
three Business Days prior to the date of termination or reduction (it being
understood that such notice may state that the termination or reduction of the
Aggregate Commitments is conditioned upon the effectiveness of other credit
facilities or the closing of another transaction, the proceeds of which will be
used to prepay any outstanding Obligations, in which case such termination or
reduction may be conditional upon the effectiveness of such other credit
facilities or the closing of such other transaction), (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Borrower shall not terminate or reduce
the Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit exceeds the amount of the Aggregate
Commitments, such sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

2.06 Repayment of Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Loans outstanding on such date.

2.07 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) (i) While any Event of Default arising under Section 8.01(a)(i)¸ (f) or
(g) exists the principal amount of all outstanding Obligations hereunder shall
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) Upon the request of the Required Lenders, while any Event of Default exists
(other than as set forth in clause (b)(i) above), the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

42



--------------------------------------------------------------------------------

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.08 Fees. In addition to certain fees described in Section 2.03(h) and (i) and
in Sections 2.13 and 2.14:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Fee Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Loans and (ii) the Outstanding Amount of L/C Obligations, subject to adjustment
as provided in Section 2.16. The commitment fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the first Business Day of each January, April, July and October,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Fee Rate
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Fee Rate separately for each period during such quarter that such
Applicable Fee Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Arrangers and the Administrative
Agent, for their own respective accounts fees and for the Lenders, as
applicable, such fees as shall have been separately agreed upon in writing in
the amounts and at the times so specified. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

2.09 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

43



--------------------------------------------------------------------------------

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Parent or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.07(b) or under Article VIII. The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder for
one calendar year.

2.10 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. Subject to the entries in the Register, which
shall be controlling, the accounts or records maintained by the Administrative
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.10(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

44



--------------------------------------------------------------------------------

2.11 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by any Loan Party shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by any Loan Party hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Loan Party shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to such Loans. If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the

 

45



--------------------------------------------------------------------------------

Lenders or the L/C Issuer, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or the
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied in
a manner consistent with Section 8.03.

2.12 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C held by it resulting in such Lender’s receiving payment of a proportion
of the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them, provided that:

 

46



--------------------------------------------------------------------------------

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than an assignment to the Borrower or any Affiliate thereof (as to which
the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.13 Extension of Maturity Date.

(a) Requests for Extension. The Borrower may, by written notice to the
Administrative Agent (such notice, an “Extension Notice”) at least 30 days prior
to the Initial Maturity Date, but no more than 120 days prior to the date that
is one year prior to the Initial Maturity Date, request that the Lenders extend
the Maturity Date for an additional 12-month period from the Initial Maturity
Date.

(b) Conditions to Effectiveness of Extensions. As conditions precedent to the
effectiveness of such extension of the Maturity Date, each of the following
requirements shall be satisfied or waived on or prior to the Initial Maturity
Date as determined in good faith by the Administrative Agent (the first date on
which such conditions precedent are satisfied or waived, the “Extension
Effective Date”):

(i) On the date of such Extension Notice and both immediately before and
immediately after giving effect to such extension of the Maturity Date, no
Default shall have occurred and be continuing;

(ii) The Borrower shall have paid to the Administrative Agent, for the pro rata
benefit of the Lenders based on their respective Applicable Percentages as of
such date, an extension fee in an amount equal to 0.15% multiplied by the
Aggregate Commitments as in effect on the date the proposed extension is to
become effective (it being agreed that such Extension Fee shall be fully earned
when paid and shall not be refundable for any reason);

 

47



--------------------------------------------------------------------------------

(iii) The Administrative Agent shall have received a certificate of the Parent
dated as of the Extension Effective Date signed by a Responsible Officer of the
Parent (i) (x) certifying and attaching the resolutions adopted by each Loan
Party approving or consenting to such extension or (y) certifying that, as of
the Extension Effective Date, the resolutions delivered to the Administrative
Agent and the Lenders on the Closing Date (which resolutions include approval
for an extension of the Maturity Date for a period that is not less than an
additional twelve (12) months from the Initial Maturity Date) are and remain in
full force and effect and have not been modified, rescinded or superseded since
the date of adoption and (ii) certifying that, before and after giving effect to
such extension, (A) the representations and warranties contained in Article V
and the other Loan Documents are true and correct in all material respects on
and as of the date the proposed extension is to become effective, except (x) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, (y) any representation or warranty that is already by
its terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such applicable date
(including such earlier date set forth in the foregoing clause (x)) after giving
effect to such qualification and (z) for purposes of this Section 2.13, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (B) no
Default exists; and

(iv) The Borrower and the other Loan Parties shall have delivered to the
Administrative Agent such reaffirmations of their respective obligations under
the Loan Documents (after giving effect to the extension), and acknowledgments
and certifications that they have no claims, offsets or defenses with respect to
the payment or performance of any of the Obligations, including, without
limitation, reaffirmations of the Guaranty, executed by the Loan Parties party
thereto.

(c) Extension Effectiveness. The Maturity Date shall be extended, effective as
of the Extension Effective Date.

(d) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or 10.01 to the contrary.

2.14 Increase in Commitments.

(a) Request for Increase. Upon written notice to the Administrative Agent, the
Borrower may from time to time, request an increase in the Aggregate Commitments
to an amount not exceeding $750,000,000 in the aggregate after giving effect to
such increase; provided that any such request for an increase shall be in a
minimum amount of $25,000,000 or any lesser amount if such amount represents all
remaining availability under the aggregate limit in respect of the increases set
forth above (or such lesser amount as the Borrower and the Administrative Agent
may agree). At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).

 

48



--------------------------------------------------------------------------------

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent (not to be unreasonably
withheld or delayed) and the L/C Issuer, the Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent (a “New Lender
Joinder Agreement”).

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date. The Administrative Agent is authorized and directed to
amend and distribute to the Lenders, including any party becoming a Lender on
the Increase Effective Date, a revised Schedule 2.01 that gives effect to the
increase and the allocation among the Lenders.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) (1) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase or (2) certifying that, as of
such Increase Effective Date, the resolutions delivered to the Administrative
Agent and the Lenders on the Closing Date (which resolutions include approval to
increase the Aggregate Commitments to an amount at least equal to $750,000,000)
are and remain in full force and effect and have not been modified, rescinded or
superseded since the date of adoption, and (y) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, (ii) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such applicable date (including such earlier date
set forth in the foregoing clause (i)) after giving effect to such qualification
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and (iii) for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists, (ii) the
Administrative Agent shall have received (x) a New Lender Joinder Agreement duly
executed by the Borrower and each Eligible Assignee that is becoming a Lender in
connection with such increase, which New Lender Joinder

 

49



--------------------------------------------------------------------------------

Agreement shall be acknowledged and consented to in writing by the
Administrative Agent and the L/C Issuer and (y) written confirmation from each
existing Lender, if any, participating in such increase of the amount by which
its Commitment will be increased, which confirmation shall be acknowledged and
consented to in writing by the L/C Issuer and (iii) the Borrower shall pay such
fees to the Administrative Agent, for its own account and for the benefit of the
Lenders participating in the increase, as are agreed mutually at the time and
shall have paid the fee required to be paid pursuant to the Fee Letter in
connection therewith. The Borrower shall prepay any Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or 10.01 to the contrary.

2.15 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or the L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse the L/C Issuer.

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided (other than Liens of Bank of America, solely in its capacity as
the bank at which a deposit account containing any such Cash Collateral is
maintained and not in its capacity as the Administrative Agent, arising in the
ordinary course of business by virtue of any contractual, statutory or common
law provisions relating to banker’s Liens, rights of set-off or similar rights
and remedies covering deposit or securities accounts (including funds or other
assets credited thereto) or other funds maintained with Bank of America), or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such

 

50



--------------------------------------------------------------------------------

deficiency. All Cash Collateral (other than credit support not constituting
funds subject to deposit) shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America. The Borrower shall pay on demand therefor
from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.16 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
any Defaulting Lender’s participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations required to be secured
pursuant to this Agreement shall be released promptly following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))) or (ii) the determination by the Administrative Agent and
the L/C Issuer that there exists excess Cash Collateral; provided, however, the
Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment of any amounts owing by such Defaulting
Lender to the L/C Issuer hereunder; third, to Cash Collateralize the L/C
Issuer’s Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.15; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan or unfunded participation
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so

 

51



--------------------------------------------------------------------------------

determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans or unfunded
participations under this Agreement and (y) Cash Collateralize the L/C Issuer’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.15; sixth, to the payment of any amounts owing to the Lenders or the
L/C Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the L/C Issuer against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.16(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.08(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the L/C
Issuer’s Fronting Exposure to such Defaulting Lender to the extent that the
Borrower has not deposited Cash Collateral for such Fronting Exposure, and
(z) not be required to pay the remaining amount of any such fee.

 

52



--------------------------------------------------------------------------------

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (a)(iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under applicable
Law, Cash Collateralize the L/C Issuer’s Fronting Exposure in accordance with
the procedures set forth in Section 2.15.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
L/C Issuer agree in writing in their sole discretion that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or any Loan
Party) require the deduction or withholding of any Tax from any such payment by
the Administrative Agent or a Loan Party, then the Administrative Agent or such
Loan Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.

 

53



--------------------------------------------------------------------------------

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c) Tax Indemnifications. (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or the
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.

 

54



--------------------------------------------------------------------------------

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority as provided in this Section 3.01, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders; Tax Documentation.

(i) Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Recipient, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Recipient is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Recipient’s reasonable judgment such completion, execution or
submission would subject such Recipient to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Recipient.

 

55



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Recipient that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(II) executed copies of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided

 

56



--------------------------------------------------------------------------------

that if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit F-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(iii) Each Recipient agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses

 

57



--------------------------------------------------------------------------------

(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Loan Party, upon the request of the Recipient, agrees
to repay the amount paid over to the Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to perform any of its obligations hereunder or make,
maintain or fund or charge interest with respect to any Credit Extension or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended and replaced with an obligation of such Lender to fund
Base Rate Loans instead of Eurodollar Rate Loans, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

 

58



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a)(i) above, “Impacted Loans”), or (b) the Required Lenders, by written notice
to the Administrative Agent, determine that for any reason the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurodollar Rate Loan, then in the case of each of clause (a) and (b), the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in the case of (1) clause (a) above, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist and (2) clause (b) above, until the Administrative Agent, upon the
instruction of the Required Lenders, revokes such notice. Upon receipt of such
notice, the Borrower shall either (A) revoke any pending request for a Borrowing
of, conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), (B) repay (without regard
to any prior notice requirement set forth in Section 2.04) in full (or cause to
be repaid in full) the then outstanding principal amount of each such Eurodollar
Rate Loan together with accrued interest thereon on the last day of the then
current Interest Period applicable to such Eurodollar Rate Loan, or (C) convert
such request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent determines, or the affected Lenders notify the
Administrative Agent and the Borrower, that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

 

59



--------------------------------------------------------------------------------

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

 

60



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the provisions of this Section 3.04
shall not constitute a waiver of such Lender’s or the L/C Issuer’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the provisions of this Section
for any increased costs incurred or reductions suffered more than six months
prior to the date that such Lender or the L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan or the receipt of a notice pursuant to Section 3.02 or
Section 3.03) to prepay, borrow, continue or convert any Loan other than a Base
Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained (but excluding any loss of anticipated profits) by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

61



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender as specified in this Section 3.05 and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Borrower such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 or any Lender gives a notice pursuant to
Section 3.02, unless such notice has been given by Lenders holding at least
fifty percent (50%) of the outstanding Loans and Commitments, and, in each case,
such Lender has declined or is unable to designate a different Lending Office in
accordance with Section 3.06(a), the Borrower may replace such Lender in
accordance with Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

62



--------------------------------------------------------------------------------

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction or waiver of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or e-mails (in a .pdf format) or telecopies (in each case, followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and each of the Lenders:

(i) executed counterparts of this Agreement (it being understood that the Loan
Parties agree to deliver after the Closing Date originals sufficient in number
for distribution to each Lender requesting an originally executed copy of this
Agreement);

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its jurisdiction of organization;

(v) a favorable opinion of Latham & Watkins LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;

(vi) a certificate of a Responsible Officer of the Borrower either (A) attaching
copies of all consents, licenses and approvals (other than the resolutions
referenced in clause (iii) above) required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;

(vii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect and
(C) that no action, suit, investigation or proceeding is pending or, to the
knowledge of any Loan Party, threatened in any court or before any arbitrator or
Governmental Authority that (1) relates to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby, or
(2) could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect;

 

63



--------------------------------------------------------------------------------

(viii) a duly completed Compliance Certificate signed by a Responsible Officer
of the Parent, giving pro forma effect to the transactions to occur on the
Closing Date (including, without limitation, all Credit Extensions to occur on
the Closing Date and the repayment of all Indebtedness under or in connection
with the Existing Credit Agreement) (such Compliance Certificate, the “Pro Forma
Closing Date Compliance Certificate”);

(ix) a Solvency Certificate signed by the chief financial officer or the chief
accounting officer of the Borrower certifying that, after giving effect to the
transactions to occur on the Closing Date (including, without limitation, all
Credit Extensions to occur on the Closing Date), the Loan Parties and their
Subsidiaries, taken as a whole and on a consolidated basis, are Solvent;

(x) evidence that all Indebtedness under or in connection with the Existing
Credit Agreement (including all unpaid principal, interest, fees, expenses and
other amounts owing thereunder or in connection therewith) has been, or
concurrently with the Closing Date is being, repaid in full, and all commitments
thereunder have been, or concurrently with the Closing Date are being,
terminated;

(xi) the financial statements referenced in Section 5.05(a) and (b);

(xii) executed counterparts of a letter setting forth certain conditions to be
satisfied after the Closing Date (the “Post Closing Letter”); and

(xiii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer or the Required Lenders reasonably may
require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel) to the extent invoiced at least two Business Days prior to or
on the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

64



--------------------------------------------------------------------------------

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, (ii) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such applicable date (including such earlier date
set forth in the foregoing clause (i)) after giving effect to such qualification
and (iii) that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof that includes a certification by a Responsible Officer of the Borrower
that such proposed Credit Extension does not violate the provisions of the
Existing Note Indenture.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V. REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. Each Required Consolidated Party (a) is
duly organized or formed, validly existing and, as applicable, in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not (a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Material
Contract to which such Person is a party or affecting such Person or the
properties of such Person or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law, in each case under clauses (b)(ii)
and (c) in a way that has or could reasonably be expected to have a Material
Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles, whether enforcement is sought by a proceeding in equity or
at law.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Parent and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other material liabilities, direct or contingent, of the Parent and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

(b) The unaudited consolidated and consolidating balance sheets of the Parent
and its Subsidiaries dated September 30, 2015, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects, in the case of the consolidated financials, the financial condition of
the Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby and, in the case of the consolidating
financials, the Parent’s investment in KWE as of the date thereof and for the
period covered thereby subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to year-end and audit adjustments. Neither the Parent
nor

 

66



--------------------------------------------------------------------------------

any of its Subsidiaries has on the Closing Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments that would be required to be set forth in its financial statements
or notes thereto, except as referred to or reflected or provided for in said
financial statements.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Loan Party after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Required Consolidated Party
or against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

5.07 No Default. No Required Consolidated Party is in default under or with
respect to any Material Contract that could reasonably be expected to result in
a termination of such Material Contract. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens. Each Required Consolidated Party has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No property of any
Required Consolidated Party is subject to any Liens, other than Liens permitted
by Section 7.01.

5.09 Environmental Compliance.

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect: (A) each of the Parent and its
Subsidiaries and their respective operations and facilities are in compliance
with, and not subject to any known liabilities under applicable Environmental
Laws, which compliance includes, without limitation, having obtained and being
in compliance with any permits, licenses or other governmental authorizations or
approvals, and having made all filings and provided all financial assurances and
notices, required for the ownership and operation of the business, properties
and facilities of the Parent or its Subsidiaries under applicable Environmental
Laws, and compliance with the terms and conditions thereof; (B) neither the
Parent nor any of its Subsidiaries has received any written communication,
whether from a Governmental Authority, citizens group, employee or otherwise,
that alleges that the Parent or any of its Subsidiaries is in violation of any
Environmental Law; (C) there is no claim, action or cause of action filed with a
Governmental Authority, no investigation with respect to which the Parent has
received written notice, and no written notice by any person or entity alleging
actual or potential liability on the part of the Parent or any of its
Subsidiaries based on or pursuant to any Environmental Law pending or, to the
Parent’s

 

67



--------------------------------------------------------------------------------

knowledge, threatened against the Parent or any of its Subsidiaries or any
person or entity whose liability under or pursuant to any Environmental Law the
Parent or any of its Subsidiaries has retained or assumed either contractually
or by operation of law; (D) neither the Parent nor any of its Subsidiaries is
conducting or paying for, in whole or in part, any investigation, response or
other corrective action pursuant to any Environmental Law at any site or
facility, nor is any of them subject or a party to any order, judgment, decree,
contract or agreement which imposes any obligation or liability under any
Environmental Law; (E) no Lien or restriction has been recorded pursuant to any
Environmental Law with respect to any assets, facility or property owned,
operated or leased by the Parent or any of its Subsidiaries; and (F) there are
no past or present actions, activities, circumstances, conditions or
occurrences, including, without limitation, the Release or threatened Release of
any Hazardous Material, that could reasonably be expected to result in a
violation of or liability under any Environmental Law on the part of the Parent
or any of its Subsidiaries, including without limitation, any such liability
which the Parent or any of its Subsidiaries has retained or assumed either
contractually or by operation of law.

5.10 Insurance. The properties of each Required Consolidated Party are insured
with financially sound and reputable insurance companies not Affiliates of the
Parent, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Required Consolidated Party
operates.

5.11 Taxes. The Required Consolidated Parties have filed all federal and other
material tax returns and reports required to be filed, and have paid all federal
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. No Required Consolidated Party has knowledge
(or could reasonably have knowledge upon due inquiry) of any proposed tax
assessment against any Required Consolidated Party that would, if made, have a
Material Adverse Effect.

5.12 ERISA Compliance.

(a) Each Plan that is intended to be a qualified plan under Section 401(a) of
the Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code or an application for such a letter is currently
being processed by the Internal Revenue Service, and, to the best knowledge of
the Required Consolidated Parties, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.

(b) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect: (i) no ERISA Event has
occurred, and no Required Consolidated Party is aware of any fact, event or
circumstance that would reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) each Required Consolidated
Party and, to the knowledge of the Required Consolidated Parties, each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most recent valuation date for any

 

68



--------------------------------------------------------------------------------

Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and, to the knowledge of the
Required Consolidated Parties, no facts or circumstances exist that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) no
Required Consolidated Party or ERISA Affiliate has engaged in a transaction that
would be subject to Section 4069 or Section 4212(c) of ERISA; (v) no Pension
Plan has been terminated by the plan administrator thereof nor by the PBGC, and,
to the knowledge of the Required Consolidated Parties, no event or circumstance
has occurred or exists that would reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan;
(vi) each Plan is in compliance with the applicable provisions of ERISA, the
Code and other federal or state laws relating thereto; (vii) the Borrower has
not engaged in any non-exempt prohibited transaction (within the meaning of
Section 4975 of the Code) with respect to any Plan; and (viii) there are no
pending or, to the knowledge of the Required Consolidated Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan.

(c) As of the Closing Date, no Required Consolidated Party or ERISA Affiliate
maintains or contributes to, or has any unsatisfied obligation to contribute to,
or liability under, any active or terminated Pension Plan.

5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Parent has no
Subsidiaries that are Loan Parties other than those specifically disclosed on
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by
another Loan Party in the amounts specified on Schedule 5.13 free and clear of
all Liens. Schedule 5.13 sets forth as to the Parent and each other Loan Party
the jurisdiction of its incorporation or organization, the type of organization
it is and its true and correct U.S. taxpayer ID number.

5.14 Margin Regulations; Investment Company Act.

(a) No Required Consolidated Party is engaged or will engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, other than the ownership of the Equity Interests of KWE,
not more than 25% of the value of the assets (either of any Required
Consolidated Party only or of the Parent and its Subsidiaries on a consolidated
basis) will be margin stock.

(b) None of the Parent, any Person Controlling the Parent, or any Subsidiary is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

5.15 Disclosure. As of the Closing Date, the Borrower has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No written
report, financial statement, certificate or other written information furnished

 

69



--------------------------------------------------------------------------------

by or on behalf of any Required Consolidated Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) when furnished and taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information and estimates, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, it being understood that such projected information as
to future events and are not to be viewed as facts, such projected information
is subject to uncertainties and contingencies, many of which are beyond the
Borrower’s control, no assurance can be given that any particular projected
information will be realized and actual results during the period or periods
covered by any such projected information may differ significantly from the
projected results and such differences may be material.

5.16 Compliance with Laws. Each Required Consolidated Party is in compliance in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc. The Required Consolidated Parties own
or possess sufficient trademarks, trade names, patent rights, copyrights,
licenses, approvals, trade secrets and other similar rights (collectively, “IP
Rights”) reasonably necessary to conduct their businesses as now conducted; and
the expected expiration of any of such IP Rights would not result in a Material
Adverse Effect. No Required Consolidated Party has received any notice of
infringement of or conflict with asserted IP Rights of others, which
infringement or conflict, if the subject of an unfavorable decision, would
result in a Material Adverse Effect.

5.18 Solvency. The Parent and its Subsidiaries on a consolidated basis are
Solvent.

5.19 OFAC; Designated Jurisdictions. None of the Required Consolidated Parties,
nor, to the knowledge of the Required Consolidated Parties, any director,
officer, employee, agent, Affiliate or representative of any thereof, is an
individual or entity that is, or is owned or Controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions,
(ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other sanctions authority having jurisdiction
over the Required Consolidated Parties, (iii) located, organized or resident in
a Designated Jurisdiction or (iv) is or has been (within the previous five
(5) years) engaged in any transaction with any Person who is now or was then the
subject of Sanctions or who is located, organized or residing in any Designated
Jurisdiction. No Credit Extension, nor the proceeds from any Credit Extension,
has been used, directly or indirectly, or has otherwise been made available to
fund any activity or business in any Designated Jurisdiction or to fund any
activity or business with any Person located, organized or residing in any
Designated Jurisdiction or who is the subject or target of any Sanctions, or in
any other manner that will result in a violation by any Required Consolidated
Party of Sanctions.

 

70



--------------------------------------------------------------------------------

5.20 Anti-Corruption Laws; Anti-Money Laundering Laws.

(a) The Required Consolidated Parties have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions applicable to any Required Consolidated Party, and have instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws.

(b) No Required Consolidated Party, nor, to the knowledge of the Required
Consolidated Parties, any director, officer, employee, agent, Affiliate or
representative of any thereof (i) has violated in the last five years or is
currently in violation of any applicable anti-money laundering Law or (ii) has
engaged in the last five years or currently engages in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of offenses designated in any
applicable law, regulation or other binding measure implementing the “Forty
Recommendations” and “Nine Special Recommendations” published by the
Organisation for Economic Cooperation and Development’s Financial Action Task
Force on Money Laundering.

5.21 Stock Exchange Listing. The common Equity Interests of the Parent are
listed on the New York Stock Exchange, the American Stock Exchange or the NASDAQ
Stock Market.

5.22 Senior Secured Indebtedness. The Obligations constitute Indebtedness that
is permitted to be secured by a “Permitted Lien” under and as defined in, the
Existing Note Indenture as in effect on the Closing Date.

ARTICLE VI. AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnification obligations for
which no claim has been asserted) shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding (other than Letters of Credit as to
which other arrangements satisfactory to the Administrative Agent and the L/C
Issuer have been made), the Parent and the Borrower shall, and shall cause each
Required Consolidated Party to (or, solely in the case of the covenants set
forth in Sections 6.01, 6.02, 6.03, and 6.12, the Borrower shall and solely in
the case of the covenants set forth in Section 6.15, the Parent shall):

6.01 Financial Statements. Deliver to the Administrative Agent for further
distribution to each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Parent (or, if earlier, 15 days after the date required to be
filed with the SEC (without giving effect to any extension permitted by the
SEC)), a consolidated balance sheet of the Parent and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year,

 

71



--------------------------------------------------------------------------------

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception (other than any such
qualification or exception solely as a result of the Loans becoming current
obligations as a result of the Maturity Date occurring during the fiscal year
immediately following the fiscal year for which such statements are furnished)
or any qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Parent (or, if
earlier, 5 days after the date required to be filed with the SEC (without giving
effect to any extension permitted by the SEC)) (commencing with the fiscal
quarter ending March 31, 2016), a consolidated balance sheet of the Parent and
its Subsidiaries as at the end of such fiscal quarter, the related consolidated
statements of income or operations for such fiscal quarter and for the portion
of the Parent’s fiscal year then ended, and the related consolidated statements
of changes in shareholders’ equity, and cash flows for the portion of the
Parent’s fiscal year then ended, in each case setting forth in comparative form,
as applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by the chief executive officer, chief financial
officer, treasurer or controller of the Parent as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Parent and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

(c) within 10 Business Days of the delivery of the financial statements referred
to in Sections 6.01(a), a consolidating balance sheet of the Parent and its
Subsidiaries with respect to the Parent’s investment in KWE as at the end of
such fiscal year, and the related consolidating statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, certified by the chief executive officer, chief financial officer,
treasurer or controller of the Parent to the effect that such statements are
fairly stated in all material respects when considered in relation to the
consolidated financial statements of the Parent and its Subsidiaries;

(d) within 10 Business Days of the delivery of the financial statements referred
to in Sections 6.01(b) (commencing with the fiscal quarter ending March 31,
2016), a consolidating balance sheet of the Parent and its Subsidiaries with
respect to the Parent’s investment in KWE as at the end of such fiscal quarter,
the related consolidating statements of income or operations for such fiscal
quarter and for the portion of the Parent’s fiscal year then ended, and the
related consolidating statements of changes in shareholders’ equity, and cash
flows for the portion of the Parent’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Parent to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Parent and its Subsidiaries; and

 

72



--------------------------------------------------------------------------------

(e) as soon as available, but in any event not more than 45 days after the
beginning of each fiscal year of the Parent, forecasts prepared by management of
the Parent, in form satisfactory to the Administrative Agent and the Required
Lenders, of (i) consolidated balance sheets and statements of income or
operations and cash flows of the Parent and its Subsidiaries and
(ii) consolidating balance sheets and statements of income or operations and
cash flows of the Parent and its Subsidiaries with respect to the Parent’s
investment in KWE, in each case under clauses (i) and (ii), on a quarterly basis
for such fiscal year (including the fiscal year in which the Maturity Date
occurs).

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent for
further distribution to each Lender:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal year ending December 31, 2015), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Parent, in form and detail reasonably
satisfactory to the Administrative Agent, (which delivery may, unless the
Administrative Agent, or a Lender through the Administrative Agent, requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Parent by independent accountants in connection with the accounts or books
of the Parent or any Subsidiary, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Parent, and copies of all annual, regular, periodic and special reports
and registration statements which the Parent may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(d) promptly after the furnishing thereof, copies of any material financial
statement or report furnished to the trustee or any holder under the Existing
Note Indenture or to any holder of debt securities of any Required Consolidated
Party pursuant to the terms of any material indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(e) promptly, and in any event within five (5) Business Days after receipt
thereof by any Required Consolidated Party, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Required Consolidated Party; and

 

73



--------------------------------------------------------------------------------

(f) promptly, such additional information regarding the business, financial or
corporate affairs of any Required Consolidated Party, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on the Borrower’s or the Parent’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender upon its written request to the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrower shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and, if requested by the Administrative Agent,
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of any
Consolidated Party hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Consolidated Parties or their
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Loan Party hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
the Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Consolidated Parties or their securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are

 

74



--------------------------------------------------------------------------------

permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC”.

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Material Contract of any Required Consolidated Party; (ii) any
dispute, litigation, investigation, proceeding or suspension between any
Required Consolidated Party and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Consolidated Group or any Required Consolidated Party, including
pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by the Parent or any Subsidiary, including any determination by the
Borrower referred to in Section 2.09(b).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Loan Parties have taken and
propose to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

6.04 Payment of Taxes and Other Obligations. Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
federal and other material tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets; and (b) all lawful claims which,
if unpaid, would by law become a Lien (other than a Lien permitted under
Section 7.01) upon its property, in each case, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by such Required
Consolidated Party.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05 or, solely in the case of Immaterial Subsidiaries, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

75



--------------------------------------------------------------------------------

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted (provided that
the foregoing shall not be deemed to apply to any casualty or condemnation that
could not reasonably be expected to have a Material Adverse Effect); (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Parent, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP in all material
respects consistently applied shall be made of all financial transactions and
matters involving the assets and business of any Required Consolidated Party;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Required Consolidated Parties.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender (in the case of a Lender, coordinated
through the Administrative Agent) to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that (a) a representative of the Loan Parties shall
be given the opportunity to be present for any discussion with their independent
public accountants and (b) so long as no Event of Default has occurred and is
continuing, the Loan Parties shall not be required to pay for more than one such
visit per fiscal year; provided, further, that when an Event of Default exists
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

 

76



--------------------------------------------------------------------------------

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes, including acquisitions and development and redevelopment of
real properties, in each case not in contravention of applicable Law or any Loan
Document.

6.12 Additional Guarantors.

(a) Concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (or, if earlier, within three (3) Business Days after
the date such New Subsidiary (as hereinafter defined) becomes a guarantor of, or
otherwise incurs a payment obligation under, the Indebtedness evidenced by the
notes issued pursuant to the Existing Note Indenture (or such longer period as
the Administrative Agent shall agree)) (such date, the “Notification Date”);

(i) notify the Administrative Agent in writing of the existence of (x) each
Person that became a Wholly-Owned Domestic Subsidiary, (y) each Wholly-Owned
Domestic Subsidiary that no longer qualifies as an Excluded Subsidiary, and
(z) each other Required Subsidiary Guarantor that is not at such time a
Guarantor (each such Person being referred to as a “New Subsidiary”); and

(ii) provide the Administrative Agent with the U.S. taxpayer identification for
each such New Subsidiary (or the equivalent thereof, with respect to any such
Foreign Subsidiary);

In addition, the Borrower shall promptly provide the Administrative Agent with
any and all documentation and other information that the Administrative Agent,
or any Lender through the Administrative Agent, reasonably requests in order to
comply with the Administrative Agent’s or such Lender’s obligations under
applicable “know your customer” and applicable anti-money laundering rules and
regulations, including the Act; and

(b) Within 5 Business Days after the Notification Date (or such longer period as
the Administrative Agent shall agree), cause each such New Subsidiary (to the
extent such New Subsidiary is not an Excluded Subsidiary) to:

(i) become a Guarantor by executing and delivering to the Administrative Agent a
joinder agreement in substantially the form attached hereto as Exhibit E; and

(ii) deliver to the Administrative Agent (x) the items referenced in
Section 4.01(a)(iii) and (iv) with respect to such New Subsidiary and (y) if
reasonably requested by the Administrative Agent, favorable opinions of counsel
(which counsel may be in-house counsel and shall otherwise be reasonably
acceptable to the Administrative Agent), addressed to the Administrative Agent
and each Lender, as to such matters concerning such New Subsidiary and the Loan
Documents to which such New Subsidiary is a party as the Administrative Agent
may reasonably request all in form, content and scope reasonably satisfactory to
the Administrative Agent.

Notwithstanding anything to the contrary contained in this Agreement, in the
event that the results of any such “know your customer” or similar investigation
conducted by the Administrative Agent with respect to any Subsidiary is not
reasonably satisfactory to the Administrative Agent, such Subsidiary shall not
be permitted to become a Guarantor.

 

77



--------------------------------------------------------------------------------

6.13 Compliance with Environmental Laws. Except for any failure to do so which
would not reasonably be expected to result in a Material Adverse Effect, comply,
and use its commercially reasonable efforts to cause all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits
relating to such properties; obtain and renew all material Environmental Permits
necessary for its operations and properties; and conduct any required
investigation, study, sampling and testing, and undertake any required cleanup,
response, removal, remedial or other corrective action necessary to remove,
remediate and clean up all Hazardous Materials at, on, under or emanating from
any of the properties owned, leased or operated by it in accordance with the
requirements of all applicable Environmental Laws; provided, however, that Loan
Parties and their Subsidiaries shall not be required to undertake any such
cleanup, removal, remedial or other corrective action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.

6.14 Further Assurances. Promptly upon request by the Administrative Agent,
(a) correct any material defect or manifest error that may be discovered in any
Loan Document and (b) do, execute and take any and all such further acts, deeds,
certificates and assurances and other instruments as the Administrative Agent
may reasonably require from time to time in order to carry out more effectively
the purposes of the Loan Documents.

6.15 Maintenance of Stock Exchange Listing. At all times cause at its common
Equity Interests to be listed on the New York Stock Exchange, the American Stock
Exchange or the NASDAQ Stock Market.

6.16 Anti-Money Laundering; Anti-Corruption Laws; Sanctions. Conduct its
businesses (a) in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions applicable to any Required Consolidated
Party, and applicable anti-money laundering law and maintain policies and
procedures reasonably designed to promote and achieve compliance with all such
Laws and (b) in a manner that will not result in a violation by any Required
Consolidated Party of Sanctions.

ARTICLE VII. NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnification obligations for
which no claim has been asserted) shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding (other than any Letters of Credit as
to which other arrangements satisfactory to the Administrative Agent and the L/C
Issuer have been made), the Parent and the Borrower shall not, nor shall it
permit any Required Consolidated Party to, directly or indirectly:

 

78



--------------------------------------------------------------------------------

7.01 Liens. Create, incur, assume or suffer to exist any Lien or Negative Pledge
upon:

(a) any Equity Interest of KWE owned by any Required Consolidated Party or any
income from the foregoing, other than any Liens (i) for taxes, fees, assessments
or other governmental charges not yet subject to penalties for nonpayment or
which are being contested in good faith by appropriate proceedings diligently
conducted, and for which adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP or (ii) securing
judgments for the payment of money or attachment Liens that do not constitute an
Event of Default under Article VIII;

(b) any Equity Interest of the Borrower or any income from the foregoing, other
than any Liens (i) for taxes, fees, assessments or other governmental charges
not yet subject to penalties for nonpayment or which are being contested in good
faith by appropriate proceedings diligently conducted, and for which adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP or (ii) securing judgments for the payment of
money or attachment Liens that do not constitute an Event of Default under
Article VIII; or

(c) any of its property, assets or revenues, whether now owned or hereafter
acquired to secured any Indebtedness (other than Indebtedness hereunder) if
after giving effect thereto, the Consolidated Parties would be prohibited under
(i) the Existing Note Indenture from granting “Permitted Liens” (as defined in
the Existing Note Indenture as in effect on the Closing Date) or (ii) any other
Contractual Obligation from granting Liens on assets, in each case, having an
undepreciated book value at least equal to the Aggregate Commitments at such
time, to secure, on an exclusive basis, the Obligations.

7.02 Investments. Make or allow:

(a) Investments consisting of mortgage loans, mezzanine loans and notes
receivable (other than intercompany loans and advances among Consolidated
Parties) if the aggregate GAAP book value of the Consolidated Group’s interest
in all such mortgage loans, mezzanine loans and notes receivable would at any
time exceed in an aggregate amount (i) 7.5% of total assets of the Consolidated
Group determined in accordance with GAAP or (ii) taken together with all
Investments of the types described in clauses (b) and (c) of this Section 7.02,
37.5% of total assets of the Consolidated Group determined in accordance with
GAAP;

(b) Investments in Unconsolidated Affiliates (including through the purchase or
other acquisition of Equity Interests of any Unconsolidated Affiliate) if the
aggregate GAAP book value of the Consolidated Group’s interest in all such
Unconsolidated Affiliates would at any time exceed in an aggregate amount
(i) 15% of total assets of the Consolidated Group determined in accordance with
GAAP, provided that the aggregate amount of Investments in Unconsolidated
Affiliates where a Consolidated Party is not the sole general partner or sole
managing member and such Unconsolidated Affiliate is not Controlled exclusively
by a Consolidated Party may not exceed 10% of total assets of the Consolidated
Group determined in accordance with GAAP, or (ii) taken together with all
Investments of the types described in clauses (a) and (c) of this Section 7.02,
37.5% of total assets of the Consolidated Group determined in accordance with
GAAP; or

 

79



--------------------------------------------------------------------------------

(c) Investments in Persons (including through the purchase or other acquisition
of Equity Interests of such Persons) and properties located outside the United
States (excluding investments in KWE and investments made by KWE) if the
aggregate GAAP book value of the Consolidated Group’s interest in all such
Persons and properties located outside the United States would at any time
exceed in an aggregate amount (i) 22.5% of total assets of the Consolidated
Group determined in accordance with GAAP; provided that (a) the aggregate amount
of Investments in Persons or properties located in nations in Central or Eastern
Europe (excluding investments in KWE and investments made by KWE) may not exceed
2.5% of total assets of the Consolidated Group determined in accordance with
GAAP and (b) no Investments shall be made or allowed in Persons or properties
located in Russia or Ukraine, or (ii) taken together with all Investments of the
types described in clauses (a) and (b) of this Section 7.02, 37.5% of total
assets of the Consolidated Group determined in accordance with GAAP.

For purposes of this Section 7.02, determinations of whether an Investment of
the types described in clauses (a) through (c) in an asset is permitted to be
made or allowed will be made after giving effect to the subject Investment.

7.03 Indebtedness. Create, incur or assume or suffer to exist any Indebtedness
unless (a) no Event of Default has occurred and is continuing immediately before
and after the incurrence of such Indebtedness and (b) immediately after giving
effect to the incurrence of such Indebtedness, the Consolidated Parties shall be
in compliance, on a pro forma basis, with the provisions of Section 7.10;
provided that notwithstanding the foregoing, in no event shall any Required
Consolidated Party incur (whether as a borrower, guarantor, or otherwise) on or
after the Closing Date, any Unsecured Indebtedness that has a final maturity
date that is earlier than 180 days after the Maturity Date.

7.04 Fundamental Changes; Dispositions. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of the property or assets
(whether now owned or hereafter acquired) of the Consolidated Group or the
Borrower and its Subsidiaries taken as a whole to or in favor of any Person,
except that, so long as no Event of Default exists or would result therefrom:

(a) the Borrower or any other Subsidiary may merge or consolidate with any other
Person (other than Parent); provided that (i) if the Borrower is a party to such
merger or consolidation, then the Borrower shall be the continuing or surviving
Person and no Change of Control shall result therefrom, and (ii) if any
Subsidiary Guarantor is a party to such merger or consolidation, then, unless
clause (i) is applicable, the continuing or surviving Person shall be, or
contemporaneously therewith become, a Subsidiary Guarantor;

(b) any Subsidiary may dissolve or liquidate if the Parent determines in good
faith that such dissolution or liquidation is in the best interests of the
Consolidated Parties and is not materially disadvantageous to the Lenders;

(c) the Parent may merge or consolidate with any other Person (other than
Borrower or any Subsidiary); provided that the Parent shall be the continuing or
surviving Person and no Change of Control shall result therefrom; and

 

80



--------------------------------------------------------------------------------

(d) the Parent or the Borrower may engage in a merger or consolidation
transaction for the purpose of reorganizing or reincorporating in any
jurisdiction that is a State of the United States of America or the District of
Columbia, but not any other jurisdiction.

7.05 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests, if, at the time such Person makes such
Restricted Payment, or incurs any obligation to do so, or issues or sells Equity
Interests, (a) there exists any Event of Default arising under Section 8.01(a),
(f) or (g), (b) the Obligations have been accelerated or (c) such Restricted
Payment or issuance or sale of Equity Interests would not be permitted under the
terms of the Existing Note Indenture as in effect on the Closing Date; provided
that notwithstanding the foregoing, (i) any Required Consolidated Party may
declare and make dividend payments or other distributions payable solely in the
common stock or other common Equity Interests of such Person and (ii) any
Required Consolidated Party other than Parent may make Restricted Payments to
the holders of its Equity Interests.

7.06 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the
Consolidated Parties on the Closing Date or any business substantially related
or incidental thereto or reasonable extensions thereof.

7.07 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Parent, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to such
Required Consolidated Party as would be obtainable by such Required Consolidated
Party at the time in a comparable arm’s length transaction with a Person other
than an Affiliate, provided that the foregoing restriction shall not apply to
(a) transactions between or among the Parent, the Borrower and any Subsidiary
Guarantor, (b) Investments or Restricted Payments not prohibited hereunder, (c)
any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the board of directors or
other governing body of the Parent or the Borrower, (d) loans or advances to
employees or consultants in the ordinary course of business of the Parent or any
Required Consolidated Party, (e) the payment of reasonable fees and compensation
to, or the provision of employee benefit arrangements and indemnity for the
benefit of, directors, officers, employees and consultants of any Required
Consolidated Party in the ordinary course of business, (f) any transaction
between or among any Required Consolidated Party, any co-investment vehicle or
joint venture or similar entity (including any separate account or investment
program managed, operated or sponsored by an investment subsidiary) which would
constitute an affiliate transaction solely because such Required Consolidated
Party owns an equity interest in or otherwise controls such other Required
Consolidated Party, co-investment vehicle, joint venture or similar entity
(including any separate account or investment program managed, operated or
sponsored by an investment subsidiary), (g) the issuance or sale of any Equity
Interests of the Borrower or Parent, (h) the existence of, or the performance by
any Required Consolidated Party of its obligations under the terms of any
stockholders agreement (including any registration rights agreement or purchase
agreement related thereto) or warrant agreement to which it is a party as of the
Closing Date and any similar agreements which it may enter into thereafter;
provided, that the existence of, or the performance by any Required Consolidated
Party of

 

81



--------------------------------------------------------------------------------

obligations under any future amendment to any such existing agreement or under
any similar agreement entered into after the Closing Date shall only be
permitted by this clause (h) to the extent that the terms of any such amendment
or new agreement are not otherwise disadvantageous to the Lenders in any
material respect, and (i) transactions with Unconsolidated Affiliates relating
to the provision of management services and overhead and similar arrangements in
the ordinary course of business.

7.08 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability of (a) any Required Consolidated Party to make Restricted Payments
to the Borrower or any Guarantor, (b) any Required Consolidated Party to
otherwise transfer property to the Borrower or any Guarantor or (c) any
Subsidiary (other than an Excluded Subsidiary) to Guarantee the Obligations;
provided, however, that (i) clause (a) above shall not prohibit limitations on
Restricted Payments contained in the Existing Note Indenture as in effect on the
Closing Date or any other indenture containing similar limitations on Restricted
Payments, so long as such limitations are no more onerous, taken as a whole,
than the limitations on Restricted Payments contained in the Existing Note
Indenture as in effect on the Closing Date; (ii) clauses (a) and (b) above shall
not apply to customary limitations on Restricted Payments contained in the
constituent documents of, or joint venture agreements or other similar
agreements entered into in the ordinary course of business that are applicable
solely to a non-Wholly-Owned Subsidiary; (iii) clause (b) above shall not
prohibit any Negative Pledge (x) incurred or provided in favor of any holder of
Secured Indebtedness that is owed to a non-Affiliate of the Parent and that is
permitted under Section 7.03 (provided that such Negative Pledge shall only be
effective against the assets or property securing such Indebtedness) or (y)
contained in any agreement in connection with a Disposition not prohibited by
this Agreement (provided that such limitation shall only be effective against
the assets or property that are the subject of Disposition), (iv) clauses (a)
and (b) above shall not apply to restrictions in Indebtedness permitted pursuant
to this Agreement so long as such restrictions are no more onerous than the
restrictions in this Agreement; (v) clauses (a) and (b) above shall not apply to
any encumbrance or restriction contained in the terms of any agreement relating
to Indebtedness permitted to be incurred by a Required Consolidated Party under
this Agreement, if (x) either (1) the encumbrance or restriction applies only in
the event of and during the continuance of a payment default or a covenant
default contained in such Indebtedness or agreement or (2) the applicable
Required Consolidated Party determines at the time any such Indebtedness is
incurred (and at the time of any modification of the terms of any such
encumbrance or restriction) that any such encumbrance or restriction will not
materially affect any Required Consolidated Party’s ability to perform its
obligations under this Agreement and (y) the encumbrance or restriction is not
materially more disadvantageous to the Lenders than is customary in comparable
financings or agreements (as determined by the Board of Directors of the
applicable Required Consolidated Party in good faith), and any refinancing
thereof, so long as such encumbrances or restrictions are not materially less
favorable, taken as a whole, to the Lenders than encumbrances and restrictions
with respect to such Required Consolidated Party contained in such predecessor
Indebtedness or agreements; (vi) clauses (a) and (b) above shall not apply to
any encumbrance or restriction with respect to a Required Consolidated Party
pursuant to an agreement relating to any Indebtedness incurred by such Required
Consolidated Party on or prior to the date on which such Required Consolidated
Party was acquired by another Required Consolidated Party (other than
Indebtedness incurred as consideration in, or to provide all or any portion of
the funds or

 

82



--------------------------------------------------------------------------------

credit support utilized to consummate, the transaction or series of related
transactions pursuant to which such Required Consolidated Party became a
Required Consolidated Party or was acquired by another Required Consolidated
Party) and outstanding on such date, and any refinancing thereof, so long as
such encumbrances or restrictions are not materially less favorable, taken as a
whole, to the Lenders than encumbrances and restrictions with respect to such
Required Consolidated Party contained in such predecessor agreements;
(vii) clause (a) above shall not apply to any encumbrance or restriction
pursuant to customary restrictions contained in any agreements governing any
Non-Recourse Indebtedness of a Required Consolidated Party that are applicable
solely to the Required Consolidated Party or Required Consolidated Parties that
are the borrowers or guarantors of such Non-Recourse Indebtedness;
(viii) clauses (a) and (b) above shall not apply to any such encumbrance or
restriction consisting of customary nonassignment provisions in leases governing
leasehold interests or licenses of intellectual property to the extent such
provisions restrict the transfer of the lease or the property leased or licensed
thereunder; and (ix) clauses (a) and (b) above shall not apply to any
encumbrance or restriction arising or agreed to in the ordinary course of
business, not relating to any Indebtedness, and that do not, individually or in
the aggregate, detract from the value of the property or assets of any Required
Consolidated Party in a manner material to the Required Consolidated Parties,
taken as a whole, or materially affect any Required Consolidated Party’s ability
to perform its obligations under this Agreement.

7.09 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.10 Financial Covenants.

(a) Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
as of the last day of each fiscal quarter of the Parent to exceed sixty-five
percent (65%); provided that on one occasion during the Availability Period, the
maximum Consolidated Total Leverage Ratio shall be permitted to increase to
seventy percent (70%) for the fiscal quarter in which a Material Acquisition
occurs and for the two consecutive full fiscal quarters immediately thereafter.

(b) Minimum Fixed Charge Coverage Ratio. Permit the ratio of (i) Consolidated
EBITDA as of the last day of each fiscal quarter for the period of four full
fiscal quarters then ended minus federal, state, local and foreign income taxes
of the Borrower and its Wholly-Owned Subsidiaries paid in cash during such
period of four full fiscal quarters to (ii) Consolidated Fixed Charges for such
period of four full fiscal quarters to be less than 1.60 to 1.00.

(c) Minimum Consolidated Tangible Net Worth. Permit Consolidated Tangible Net
Worth as of the last day of each fiscal quarter be less than the sum of (i)
$920,660,504.65 plus (ii) an amount equal to fifty percent (50%) of net equity
proceeds received by the Parent after the date of the most recent financial
statements that are available as of the Closing Date (other than proceeds
received within ninety (90) days before or after the redemption, retirement or

 

83



--------------------------------------------------------------------------------

repurchase of Equity Interests in the Parent up to the amount paid by the Parent
in connection with such redemption, retirement or repurchase, in each case
where, for the avoidance of doubt, the net effect is that the Parent shall not
have increased its net worth as a result of any such proceeds).

(d) Maximum Recourse Leverage Ratio. Permit Consolidated Recourse Indebtedness
(including Indebtedness under Credit Facilities (as defined in the Existing Note
Indenture as in effect on the Closing Date) and Indebtedness evidenced by notes
issued pursuant to the Existing Note Indenture but otherwise excluding
Indebtedness permitted to be incurred pursuant to Section 4.02(b) of the
Existing Note Indenture as in effect on the Closing Date) as of the last day of
each fiscal quarter to exceed an amount equal to Consolidated Tangible Net Worth
as of such date multiplied by 1.5.

(e) Maximum Secured Recourse Leverage Ratio. Permit Consolidated Secured
Recourse Indebtedness as of the last day of each fiscal quarter to exceed the
greater of (i) three and one-half percent (3.5%) of Consolidated Total Asset
Value as of such date and (ii) $138,187,196.99.

(f) Maximum Adjusted Secured Leverage Ratio. Permit the Adjusted Secured
Leverage Ratio to exceed fifty-five percent (55%) as of the last day of each
fiscal quarter; provided that on one occasion during the Availability Period the
maximum Adjusted Secured Leverage Ratio shall be permitted to increase to sixty
percent (60%) for the fiscal quarter in which a Material Acquisition occurs and
for the two consecutive full fiscal quarters immediately thereafter.

(g) Minimum Liquidity. Permit Liquidity at any time to be less than
$250,000,000.

7.11 Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any Required Consolidated
Party of Sanctions.

7.12 Anti-Corruption Laws; Anti-Money Laundering.

(a) Directly or indirectly use the proceeds of any Credit Extension for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions applicable to any Required Consolidated Party.

(b) Directly or indirectly engage in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds from
any category of offenses designated in any applicable Law, regulation or other
binding measure implementing the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Cooperation and
Development’s Financial Action Task Force on Money Laundering or violate these
Laws or any other applicable anti-money laundering Law or engage in these
actions.

 

84



--------------------------------------------------------------------------------

7.13 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required or permitted by GAAP, or (b) fiscal year (other
than a change in the fiscal year of a Subsidiary to match the fiscal year of the
Parent).

7.14 Amendments of Organization Documents. At any time cause or permit any
Required Consolidated Party’s Organization Documents to be modified, amended,
amended and restated or supplemented in any respect whatsoever, without, in each
case, the express prior written consent or approval of the Administrative Agent
and the Required Lenders, if such changes would adversely affect such Required
Consolidated Party’s ability to repay the Obligations.

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Required Consolidated Party fails to perform or
observe any term, covenant or agreement contained in any of Section 6.01, 6.02,
6.03, 6.05, 6.10, 6.11, 6.12 or 6.15 (with respect to the Parent) or Article VII
or Article XI; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) the date upon which an officer of
any Loan Party obtains knowledge of such default or (ii) the receipt by the
Borrower of written notice of such default from the Administrative Agent or the
Required Lenders (any such notice to be identified as a “notice of default” and
to refer specifically to this clause (c)); or

(d) Representations and Warranties. Any representation, warranty, certification
or written statement of fact made or deemed made by or on behalf of the Borrower
or any other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made (or, to the extent qualified by
materiality, shall be incorrect in any respect when made or deemed made); or

(e) Cross-Default.

(i) Any Required Consolidated Party (A) fails to make any payment when due,
after the expiration of any applicable grace or cure periods set forth therein
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Recourse Indebtedness or Guarantee of Recourse
Indebtedness (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate

 

85



--------------------------------------------------------------------------------

principal amount outstanding, individually or in the aggregate with all other
Indebtedness as to which such failure exists, of more than $30,000,000, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded;

(ii) any Required Consolidated Party (A) fails to make any payment when due,
after the expiration of any applicable grace or cure periods set forth therein
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Non-Recourse Indebtedness or Guarantee of
Non-Recourse Indebtedness or (B) fails to observe or perform any other agreement
or condition relating to any Non-Recourse Indebtedness or Guarantee of
Non-Recourse Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided that no Event of Default shall occur under this
clause (ii) unless an event described in clause (A) or (B) occurs and is
continuing (1) in respect of three or more unrelated issuances of Non-Recourse
Indebtedness or Guarantees of Non-Recourse Indebtedness having an aggregate
principal amount outstanding of more than $50,000,000 or (2) in respect of any
Non-Recourse Indebtedness or Guarantee of Non-Recourse Indebtedness having an
aggregate principal amount outstanding, individually or in the aggregate with
all other Non-Recourse Indebtedness or Guarantees of Non-Recourse Indebtedness
as to which an event described in clause (A) or (B) exists, of more than
$250,000,000;

(iii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Required Consolidated Party is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which any Required Consolidated Party is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Required Consolidated Party as a result thereof is greater than
$30,000,000; or

 

86



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Required Consolidated Party (other than an
Immaterial Subsidiary, the total assets of which, in the aggregate together with
the total assets of all other Immaterial Subsidiaries for which any event under
this clause (f) exists, as of the last day of the then most recently ended
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.01(a) or 6.01(b) do not exceed 10.0% of Consolidated Total Asset
Value) institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Required Consolidated Party
(other than an Immaterial Subsidiary, the total assets of which, in the
aggregate together with the total assets of all other Immaterial Subsidiaries
for which any event under this clause (g) exists, as of the last day of the then
most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 6.01(a) or 6.01(b) do not exceed 10.0% of
Consolidated Total Asset Value) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 consecutive days after its
issue or levy; or

(h) Judgments. There is entered against any Required Consolidated Party (i) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding $20,000,000 (to the extent
not covered by independent third-party insurance as to which the insurer does
not dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Required Consolidated Party under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$30,000,000, or (ii) any Required Consolidated Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$30,000,000; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Required Consolidated
Party or any other Person contests in writing the validity or enforceability of
any provision of any Loan Document; or any Loan Party denies in writing that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any provision of any Loan Document; or

 

87



--------------------------------------------------------------------------------

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents and applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After an exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

88



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, commitment fees and interest on the Loans, L/C
Borrowings and other Obligations, ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn, expired or cancelled, such remaining amount shall
be applied to the other Obligations, if any, in the order set forth above.

ARTICLE IX. ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Other than with respect to the Borrower’s consent rights under
Section 9.06, the provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires,

 

89



--------------------------------------------------------------------------------

include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with any Loan
Party or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability,

 

90



--------------------------------------------------------------------------------

effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the any Loan Party), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower so long as no Event of Default shall have occurred and be continuing
(such consent not to be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C

 

91



--------------------------------------------------------------------------------

Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above, provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the consent of
the Borrower so long as no Event of Default shall have occurred and be
continuing (such consent not to be unreasonably withheld or delayed), appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d) Any resignation by, or removal of, Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer. If
Bank of America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to

 

92



--------------------------------------------------------------------------------

require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). Upon the appointment by the
Borrower of a successor L/C Issuer hereunder (which successor shall in all cases
be a Lender other than a Defaulting Lender), (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, (b) the retiring L/C Issuer shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, Syndication Agent or Co-Documentation Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.08 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

93



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10 Guaranty Matters. Without limiting the provisions of Section 9.09, the
Lenders and the L/C Issuer irrevocably authorize the Administrative Agent, at
its option and in its discretion, to release any Subsidiary Guarantor from its
obligations under the Guaranty if such Person becomes an Excluded Subsidiary,
ceases to be a Required Subsidiary Guarantor or ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

ARTICLE X. MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend (except as provided in Section 2.13) or increase the Commitment of
any Lender (or reinstate any Commitment terminated pursuant to Section 8.02)
without the written consent of such Lender;

 

94



--------------------------------------------------------------------------------

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender entitled to such payment;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
payment; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) change Section 2.12 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(g) release the Parent or K-W Properties, a California corporation from its
obligations under the Guaranty or otherwise release all or substantially all of
the value of the Guaranty, in each case, without the written consent of each
Lender;

and, provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.

Notwithstanding anything to the contrary herein,

(i) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended (except as provided in Section 2.13) without the consent
of such Lender and (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

95



--------------------------------------------------------------------------------

(ii) the Administrative Agent and the Borrower may, with the consent of the
other (but without the consent of any Lender or other Loan Party), amend, modify
or supplement this Agreement and any other Loan Document

(A) to cure any ambiguity, omission, typographical error, mistake, defect or
inconsistency if such amendment, modification or supplement does not adversely
affect the rights of the Administrative Agent or any Lender,

(B) to add a “Guarantor” in accordance with the applicable provisions of this
Agreement and the other Loan Documents, or

(C) (1) to add one or more additional revolving credit facilities to this
Agreement, in each case as contemplated by, and subject to the limitations of
Section 2.14, and to permit the extensions of credit and all related obligations
and liabilities arising in connection therewith from time to time outstanding to
share ratably in the benefits of this Agreement and the other Loan Documents
with the obligations and liabilities from time to time outstanding in respect of
the existing facilities hereunder, (2) to permit the Lenders providing such
additional facilities to participate in any required vote or action required to
be approved by the Required Lenders or by any other number, percentage or class
of Lenders hereunder, and (3) if an additional facility shall take the form of a
revolving credit facility on terms that are not identical to the terms of the
then existing facilities hereunder, to include such terms as are then customary
for the type of facility being added; provided that the final maturity date of
any such facility shall not be earlier than the Maturity Date.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or any other Loan Party, the Administrative Agent or the
L/C Issuer, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Consolidated Parties).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

96



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
L/C Issuer or the Loan Parties may each, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Required Consolidated Party, any Lender,
the L/C Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party. In addition, in no event shall any Agent Party have any liability to any
Required Consolidated Party, any Lender, any L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

97



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Loan Parties, the Administrative Agent
and the L/C Issuer may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to one or more of the Consolidated Parties or their
respective securities for purposes of United States federal or state securities
laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices, Loan Notices and Letter of Credit
Applications) purportedly given by or on behalf of a Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall jointly and severally indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained

 

98



--------------------------------------------------------------------------------

exclusively by, the Administrative Agent in accordance with Section 8.02 for the
benefit of all the Lenders and the L/C Issuer; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.12), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.12, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers and
their respective Affiliates (including the reasonable and documented fees,
charges and disbursements of a single primary counsel for the Administrative
Agent and if reasonably deemed necessary by the Administrative Agent, of one
special and local counsel in each relevant jurisdiction to the Administrative
Agent, the Arrangers and their respective Affiliates, retained by the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, amendment and restatements, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Lender or the L/C Issuer
(including the reasonable and documented fees, charges and disbursements of a
single primary counsel for the Administrative Agent, the Lenders and the L/C
Issuer and if reasonably deemed necessary by the Administrative Agent, of one
special and local counsel in each relevant jurisdiction to the Lenders, the L/C
Issuer and the Administrative Agent, retained by the Administrative Agent and,
in the case of actual or asserted conflicts of interest, one additional special
or local counsel, in each relevant jurisdiction) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

99



--------------------------------------------------------------------------------

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) from and against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
reasonable, documented out-of-pocket expenses (limited, in the case of legal
fees and expenses to the reasonable and documented fees and out-of-pocket
disbursements and other charges of a single primary counsel for the Indemnitees,
taken as a whole (and in the case of actual or asserted conflicts of interest,
one additional counsel to all conflicted and similarly situated Indemnitees,
taken as a whole), and if reasonably deemed necessary, of one special and local
counsel in each relevant jurisdiction to the Indemnitees, taken as a whole (and
in the case of actual or asserted conflicts of interest, one additional special
or local counsel, in each relevant jurisdiction), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Loan Party) other than such Indemnitee and its Related Parties and
reasonable settlement costs (in each case, excluding special damages or other
consequential damages (including lost profits) to the extent such special
damages or consequential damages do not represent an out-of-pocket loss or
expense of an Indemnitee) arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials at, on,
under or emanating from any property owned, leased or operated by any
Consolidated Party, or any Environmental Liability related in any way to any
Consolidated Party, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Consolidated Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or any Related
Party of such Indemnitee, (y) result from a claim brought by a Loan Party
against an Indemnitee for a material breach of such Indemnitee’s obligations
hereunder or under any other Loan Document, if such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) a dispute solely among Indemnitees and
not involving any act or omission of the Borrower or any of its Affiliates
(other than, with respect to the Administrative Agent, any of the Arrangers or
any other agent or arranger under this Agreement, any dispute involving such
Person in its capacity or in fulfilling its role as such). Without limiting the
provisions of Section 3.01(c), this Section 10.4(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

 

100



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Arrangers, the L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Arrangers, the L/C Issuer or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any Arranger or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or the L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each Loan Party agrees that it shall not assert, and hereby
waives, and acknowledges that no other Person shall have, any claim against any
Indemnitee, in each case, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after receipt of a reasonably detailed invoice therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent and
the L/C Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Loan Party is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally

 

101



--------------------------------------------------------------------------------

intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the L/C Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that other than pursuant to a
transaction permitted under Section 7.04 neither the Borrower nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.06(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
Assignments) that equal at least the amount specified in Section 10.06(b)(i)(B)
in the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in Section 10.06(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment,

 

102



--------------------------------------------------------------------------------

determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 10.06(b)(i)(B) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of the L/C Issuer shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment and such fee shall
not be required in the case of an assignment by a Lender to its Affiliate. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
any Consolidated Party or any of their respective Affiliates or Subsidiaries,
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative

 

103



--------------------------------------------------------------------------------

Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.06(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Upon request, the Borrower (at its expense) shall execute and deliver a
Note to (i) the assignee Lender and/or (ii) in the case of a partial assignment
by a Lender, the assigning Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by any Loan Party
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

104



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, any other Loan Party or the Administrative Agent, sell
participations to any Person (other than a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person, a Defaulting Lender or any Consolidated Party or any
Consolidated Party’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, other Loan Parties, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b) (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation); provided that such Participant (A) agrees to be
subject to the provisions of Sections 3.06 and 10.13 as if it were an assignee
under Section 10.06(b) and (B) shall not be entitled to receive any greater
payment under Sections 3.01 or 3.04, with respect to any participation, than the
Lender from whom it acquired the applicable participation would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.12 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

105



--------------------------------------------------------------------------------

(e) Certain Pledges. Any Lender may at any time pledge or assign or grant a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment or grant of a security interest to secure
obligations to a Federal Reserve Bank or any other central bank; provided that
no such pledge or assignment or grant shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee or grantee for
such Lender as a party hereto.

(f) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Loans pursuant to Section 10.06(b) above, Bank of America may,
upon 30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer. In
the event of any such resignation as L/C Issuer, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer. If Bank of America
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). Upon the appointment of a successor L/C Issuer,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, and (b) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process (in
which case the disclosing Person shall inform the Borrower promptly thereof
prior to such disclosure to the extent practicable and not prohibited by law,
rule or regulation), (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.14(c) or Section 10.01 or
(ii) any actual or prospective party (or its Related Parties) to any swap,

 

106



--------------------------------------------------------------------------------

derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Parent or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the prior written
consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than a Consolidated Party. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent, the Syndication
Agent and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments.

For purposes of this Section, “Information” means all information received from
the Parent or any Subsidiary relating to the Parent or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the L/C Issuer on a nonconfidential
basis prior to disclosure by the Parent or any Subsidiary. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or the L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such

 

107



--------------------------------------------------------------------------------

Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuer and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Without limitation of Section 10.20, this
Agreement, the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent or the L/C Issuer,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

108



--------------------------------------------------------------------------------

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the L/C Issuer,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

10.13 Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid, or caused to be paid, to the Administrative
Agent the assignment fee (if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

109



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 10.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if a Note has
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

110



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, amendment and restatement, waiver or other modification hereof or of
any other Loan Document), each of the Loan Parties acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers, and the Lenders are arm’s-length commercial transactions between
the Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Arrangers, and the Lenders, on the other
hand, (B) each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
each of the Loan Parties is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent, each Arranger and
each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person and (B)
neither the Administrative Agent, any Arranger nor any Lender has any obligation
to the Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the

 

111



--------------------------------------------------------------------------------

other Loan Documents; and (iii) the Administrative Agent, the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and neither the Administrative Agent, any
Arranger, nor any Lender has any obligation to disclose any of such interests to
any Loan Party or any of their respective Affiliates. Each Loan Party agrees it
will not claim that any of the Administrative Agent, any Arranger or any Lender
has rendered advisory services of any nature or respect or owes a fiduciary or
similar duty to such Loan Party, in connection with any transactions
contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments, amendment and restatements or other modifications, Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Loan Parties that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. Each Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19 MFN Provisions. At any time that the Required Consolidated Parties have
payment obligations (as borrowers, guarantors or otherwise) in respect of
Unsecured Indebtedness (including without limitation Indebtedness under notes
issued pursuant to the Existing Note Indenture, but excluding Indebtedness
incurred hereunder) in the aggregate principal amount of $100,000,000 or more,
if any covenant or payment or prepayment provision contained in the terms of the
documentation evidencing the Unsecured Indebtedness that caused the aggregate
principal amount to equal or exceed $100,000,000 is more restrictive or more
favorable to a Lender or, as a result of any additions to or modifications of
the provisions of any Unsecured Indebtedness of any Required Consolidated Party
the terms thereof becomes more

 

112



--------------------------------------------------------------------------------

restrictive or more favorable to a Lender than the covenants or payment or
prepayment provisions hereunder, (such more favorable provisions, each an “MFN
Provision”) each such MFN Provision will automatically be incorporated herein,
mutatis mutandis, and shall remain in effect hereunder so long the Required
Consolidated Parties have payment obligations (as borrowers, guarantors or
otherwise) in respect of such Unsecured Indebtedness (other than Indebtedness
hereunder); provided that (i) if a default or event of default occurs with
respect to any MFN Provision, then any waiver of such default or event of
default by the holders of the relevant Unsecured Indebtedness shall operate as a
waiver under the Loan Documents solely to the extent that a Default has not
occurred under this Agreement without giving effect to such MFN Provision,
(ii) at all times that Unsecured Indebtedness (other than Indebtedness
hereunder) in respect of which the Required Consolidated Parties have payment
obligations (as borrowers, guarantors or otherwise) is less than $100,000,000 in
the aggregate, no MFN Provisions will be deemed incorporated into this
Agreement, (iii) if an MFN Provision is amended, modified or terminated in the
Unsecured Indebtedness pursuant to which such MFN Provision was applied
hereunder, then such MFN Provision will automatically be amended, modified or
terminated, as applicable, in a corresponding manner with respect to this
Agreement, and (iv) if an MFN Provision is applied hereunder, the aggregate
principal amount of the Unsecured Indebtedness pursuant to which such MFN
Provision was applied will be subtracted from any future calculations of the
$100,000,000 threshold. For the avoidance of doubt, the intent is that the MFN
Provisions shall only be in effect hereunder when the Required Consolidated
Parties have payment obligations (as borrowers, guarantors or otherwise) in
respect of Unsecured Indebtedness (other than Indebtedness hereunder) that in
the aggregate equals or exceeds $100,000,000, and no waiver, other than a waiver
provided in accordance with Section 10.01, shall be effective to waive any
provision of this Agreement or any other Loan Document as in effect without
giving effect to any MFN Provision, or consent to the departure by the Borrower
or any other Loan Party therefrom. Promptly upon request by the Administrative
Agent, the Parent and the Borrower shall, and shall cause each other Loan Party
to do, execute and take any and all such further acts, amendments, supplements,
modifications and assurances and other instruments as the Administrative Agent
may reasonably require from time to time in order to document incorporation of
the MFN Provision and otherwise carry out the intent and purposes of this
Section 10.19.

10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

ARTICLE XI. CONTINUING GUARANTY

11.01 Guaranty. Each Guarantor, jointly and severally with the other Guarantors,
hereby absolutely, irrevocably and unconditionally guarantees, as a guaranty of
payment and performance and not a guaranty of collection, prompt payment when
due, whether at stated maturity, by required prepayment, upon acceleration,
demand or otherwise, and at all times thereafter, of any and all of the
Obligations, whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise of the Borrower to the Creditor Parties,
and whether arising hereunder or under any other Loan Document (including all
renewals,

 

113



--------------------------------------------------------------------------------

extensions, amendments, amendment and restatements, refinancings and other
modifications thereof and all costs, reasonable and documented attorneys’ fees
and expenses incurred by the Creditor Parties in connection with the collection
or enforcement thereof) (for each Guarantor, subject to the proviso in this
sentence, its “Guaranteed Obligations”); provided that the liability of each
Subsidiary Guarantor individually with respect to this Guaranty shall be limited
to an aggregate amount equal to the largest amount (taking into account any
amounts payable to such Guarantor under Section 11.10) that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code of the United States or any comparable provisions of any applicable state
law. The Administrative Agent’s books and records showing the amount of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Guarantors, and conclusive absent manifest error for
the purpose of establishing the amount of the Guaranteed Obligations. This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of any Guarantor under
this Guaranty, and each Guarantor hereby, to the extent permitted by applicable
law, waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing other than the payment and performance
of the Guaranteed Obligations in full in cash in accordance with the Loan
Documents.

11.02 Rights of Lenders. Each Guarantor consents and agrees that the Creditor
Parties may, at any time and from time to time, without notice or demand,
without the consent of such Guarantor, and without affecting the enforceability
or continuing effectiveness hereof: (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Guaranteed Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, sell, or otherwise dispose of, or impair or fail to
perfect any Lien on, any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Administrative Agent, the L/C Issuer and the Lenders in
their sole discretion may determine; and (d) release or substitute any other
Guarantor or one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of the Guarantors under this
Guaranty or which, but for this provision, might operate as a discharge of one
or more of the Guarantors.

11.03 Certain Waivers. Each Guarantor hereby, to the extent permitted by
applicable Law, waives (a) any defense arising by reason of any disability or
other defense of the Borrower, any other Loan Party or any other guarantor of
the Guaranteed Obligations or any part thereof, or the cessation from any cause
whatsoever (including any act or omission of any Creditor Party) of the
liability of the Borrower (other than the defense of prior payment in full of
the Guaranteed Obligations); (b) any defense based on any claim that such
Guarantor’s obligations exceed or are more burdensome than those of the
Borrower; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any requirement to proceed against the
Borrower or any other Loan Party, proceed against or exhaust any security for
the Guaranteed Obligations, or pursue any other remedy in the power of any
Creditor Party whatsoever; (e) any benefit of and any right to participate in
any security now or hereafter held by any Creditor

 

114



--------------------------------------------------------------------------------

Party; and (f) to the fullest extent permitted by law, any and all other
defenses (other than the defense of prior payment in full of the Guaranteed
Obligations) or benefits that may be derived from or afforded by applicable Law
limiting the liability of or exonerating guarantors or sureties. Each Guarantor
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Guaranteed Obligations, and all
notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Guaranteed Obligations.

11.04 Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor of the
Guaranteed Obligations or any part thereof, and a separate action may be brought
against any Guarantor to enforce this Guaranty whether or not the Borrower or
any other Person is joined as a party.

11.05 Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty (other than contingent obligations
for which no claim has been made) have been paid and performed in full and all
are terminated, and all Letters of Credit have been cancelled, have expired or
terminated or have been collateralized to the satisfaction of the Administrative
Agent and the L/C Issuer. If any amounts are paid to any Guarantor in violation
of the foregoing limitation, then such amounts shall be held in trust by such
Guarantor for the benefit of the Creditor Parties and shall forthwith be paid to
the Administrative Agent for the benefit of the Creditor Parties to reduce the
amount of the Guaranteed Obligations, whether matured or unmatured.

11.06 Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Revolving Credit Commitments are
terminated, all Obligations and any other amounts payable under this Guaranty
are paid in full in cash and all Letters or Credit have been cancelled, have
expired or terminated or have been collateralized to the satisfaction of the
Administrative Agent and the L/C Issuer. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or any other Guarantor is
made, or any of the Creditor Parties exercises its right of setoff, in respect
of the Guaranteed Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Creditor Parties in their discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Creditor Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of the
Guarantors under this paragraph shall survive termination of this Guaranty.

 

115



--------------------------------------------------------------------------------

11.07 Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of the Creditor Parties or
resulting from such Guarantor’s performance under this Guaranty, to the payment
in full in cash of all Guaranteed Obligations. If the Creditor Parties so
request, any such obligation or indebtedness of the Borrower to any Guarantor
shall be enforced and performance received by such Guarantor as trustee for the
Creditor Parties and the proceeds thereof shall be paid over to the
Administrative Agent on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of any Guarantor under this
Guaranty.

11.08 Stay of Acceleration. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed, in connection with any case commenced by
or against the Borrower under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by the Guarantors immediately upon demand
by the Creditor Parties.

11.09 Condition of the Borrower. Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor of the Guaranteed Obligations such information
concerning the financial condition, business and operations of the Borrower and
any such other guarantor as such Guarantor requires, and that none of the
Creditor Parties has any duty, and such Guarantor is not relying on the Creditor
Parties at any time, to disclose to such Guarantor any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor of the Guaranteed Obligations (such Guarantor waiving any duty on the
part of the Creditor Parties to disclose such information and any defense
relating to the failure to provide the same).

11.10 Contribution. At any time a payment in respect of the Guaranteed
Obligations is made under this Guaranty, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under this Guaranty. At any time
that a Relevant Payment is made by a Guarantor that results in the aggregate
payments made by such Guarantor in respect of the Guaranteed Obligations to and
including the date of the Relevant Payment exceeding such Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Guarantors in respect of the Guaranteed Obligations to and including the date of
the Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
either has not made any payments or has made payments in respect of the
Guaranteed Obligations to and including the date of the Relevant Payment in an
aggregate amount less than such other Guarantor’s Contribution Percentage of the
aggregate payments made to and including the date of the Relevant Payment by all
Guarantors in respect of the Guaranteed Obligations (the aggregate amount of
such deficit, the “Aggregate Deficit Amount”) in an amount equal to (x) a
fraction the numerator of which is the Aggregate Excess Amount of such Guarantor
and the denominator of which is the Aggregate Excess Amount of all Guarantors
multiplied by (y) the Aggregate Deficit Amount of such other Guarantor. A
Guarantor’s right of contribution pursuant to the preceding sentences shall
arise at the time of each computation, subject to adjustment at the time of each
computation; provided that no Guarantor may take any action to enforce such
right until after all Guaranteed Obligations and any other amounts payable under
this Guaranty (other than contingent obligations for which no claim has been
made) are paid in

 

116



--------------------------------------------------------------------------------

full in cash and all Commitments are terminated and all Letters of Credit have
been cancelled, have expired or terminated or have been collateralized to the
satisfaction of the Administrative Agent and the L/C Issuer, it being expressly
recognized and agreed by all parties hereto that any Guarantor’s right of
contribution arising pursuant to this Section 11.10 against any other Guarantor
shall be expressly junior and subordinate to such other Guarantor’s obligations
and liabilities in respect of the Guaranteed Obligations and any other
obligations owing under this Guaranty. As used in this Section 11.10, (i) each
Guarantor’s “Contribution Percentage” shall mean the percentage obtained by
dividing (x) the Adjusted Net Worth (as defined below) of such Guarantor by
(y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net
Worth” of each Guarantor shall mean the greater of (x) the Net Worth (as defined
below) of such Guarantor and (y) zero; and (iii) the “Net Worth” of each
Guarantor shall mean the amount by which the fair saleable value of such
Guarantor’s assets on the date of any Relevant Payment exceeds its existing
debts and other liabilities (including contingent liabilities, but without
giving effect to any Guaranteed Obligations arising under this Guaranty) on such
date. All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 11.10, each Guarantor who makes
any payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until after all Guaranteed Obligations and any other amounts payable
under this Guaranty (other than contingent obligations for which no claim has
been made) are paid in full in cash and all Commitments are terminated and all
Letters of Credit have been cancelled, have expired or terminated or have been
collateralized to the satisfaction of the Administrative Agent and the L/C
Issuer. Each of the Guarantors recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. In this connection, each Guarantor has the right
to waive its contribution right against any Guarantor to the extent that after
giving effect to such waiver such Guarantor would remain Solvent, in the
determination of the Administrative Agent or the Required Lenders.

11.11 Release of Subsidiary Guarantors. In the event that any Subsidiary
Guarantor becomes an Excluded Subsidiary, ceases to be a Required Subsidiary
Guarantor, or ceases to be a Subsidiary as a result of a Disposition of all of
its capital stock or other Equity Interests as a result of a transaction
permitted hereunder, then such Subsidiary Guarantor shall, upon becoming an
Excluded Subsidiary, ceasing to be a Required Subsidiary Guarantor, or upon the
consummation of such Disposition, as applicable, be released from its
obligations under this Guaranty, and the Administrative Agent shall, upon the
request and at the sole expense of the Borrower, provide the Borrower with
written confirmation of such release and shall take such further actions as
reasonably requested by the Borrower to evidence such release; provided that in
connection with any such request for written confirmation of such release, the
Borrower shall deliver to the Administrative Agent, at least five (5) Business
Days’ prior to the date that the Borrower requests delivery of such written
confirmation of release (or such shorter period as agreed to by the
Administrative Agent in its sole discretion), a written request therefor,
together with a certificate signed by a Responsible Officer of the Borrower
certifying that such Subsidiary Guarantor is an Excluded Subsidiary, such
Subsidiary Guarantor is no longer a Required Subsidiary Guarantor, or such
Disposition is the result of a transaction permitted under this Agreement.

 

117



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

KENNEDY-WILSON, INC. KENNEDY-WILSON HOLDINGS, INC. KENNEDY-WILSON PROPERTIES,
LTD. KENNEDY-WILSON PROPERTY SERVICES, INC. KENNEDY-WILSON PROPERTY SERVICES II,
INC. KENNEDY-WILSON PROPERTY EQUITY, INC. KENNEDY-WILSON PROPERTY EQUITY II,
INC. KENNEDY-WILSON PROPERTY SPECIAL EQUITY, INC. KENNEDY-WILSON PROPERTY
SPECIAL EQUITY II, INC. KENNEDY WILSON PROPERTY SPECIAL EQUITY III, LLC K-W
PROPERTIES KENNEDY WILSON OVERSEAS INVESTMENTS, INC. FAIRWAYS 340 CORP. K-W
SANTIAGO INC. KENNEDY-WILSON INTERNATIONAL KENNEDY-WILSON TECH LTD. KWP
FINANCIAL I KENNEDY-WILSON PROPERTIES LTD. KENNEDY WILSON AUCTION GROUP INC.
REAL ESTATE SALES & MARKETING KENNEDY-WILSON CAPITAL By:  

/s/ Justin Enbody

Name:   Justin Enbody Title:   Chief Financial Officer

 

[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]



--------------------------------------------------------------------------------

KENNEDY WILSON PROPERTY SERVICES III GP, LLC KW BASGF II MANAGER, LLC KWF
INVESTORS I, LLC KWF INVESTORS II, LLC KWF INVESTORS III, LLC KWF MANAGER I, LLC
KWF MANAGER II, LLC KWF MANAGER III, LLC KW - RICHMOND, LLC SG KW VENTURE I
MANAGER LLC KW LOAN PARTNERS I LLC KW LOAN PARTNERS II LLC KW SUMMER HOUSE
MANAGER, LLC KW MONTCLAIR, LLC KW BLOSSOM HILL MANAGER, LLC KW SERENADE MANAGER,
LLC KW REDMOND MANAGER, LLC KW DILLINGHAM AINA LLC KENNEDY WILSON FUND
MANAGEMENT GROUP, LLC KWF MANAGER IV, LLC KWF MANAGER V, LLC KENNEDY WILSON
PROPERTY EQUITY IV, LLC KW TELSTAR PARTNERS, LLC KWF INVESTORS IV, LLC KWF
INVESTORS V, LLC MEYERS RESEARCH, LLC KW ARMACOST, LLC SANTA MARIA LAND PARTNERS
MANAGER, LLC KW CAPTOWERS PARTNERS, LLC KW LOAN PARTNERS VII, LLC KWF INVESTORS
VII, LLC KWF MANAGER VII, LLC KW BOISE PLAZA, LLC KENNEDY WILSON PROPERTY
SERVICES IV, L.P. KENNEDY WILSON PROPERTY SERVICES IV GP, LLC KW/CV
THIRD-PACIFIC MANAGER, LLC KW EU LOAN PARTNERS II, LLC KWF INVESTORS VIII, LLC
KWF MANAGER VIII, LLC KW 1200 MAIN LLC By:  

/s/ Justin Enbody

Name:   Justin Enbody Title:   Treasurer

 

[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]



--------------------------------------------------------------------------------

KW HARRINGTON LLC KW 5200 LANKERSHIM MANAGER, LLC KWF MANAGER X, LLC KWF MANAGER
XI, LLC KWF MANAGER XII, LLC KW REAL ESTATE VENTURE XIII, LLC KWF MANAGER XIII,
LLC KWF MANAGER XV, LLC KW EU LOAN PARTNERS III, LLC KW EU INVESTORS I, LLC KW
RICHFIELD PLAZA, LLC KW CURRIER SQUARE SHOPPING CENTER, LLC KW CREEKVIEW
SHOPPING CENTER, LLC KW SECURITIES, LLC KW VICTORY LAND LOAN, LLC KW VICTORY
PLAZA LOAN, LLC COUNTRY RIDGE IX, LLC KW EU INVESTORS VIII, LLC KW PARK SANTA
FE, LLC KW CYPRESS, LLC KW TACOMA CONDOS, LLC KW DESERT RAMROD SPONSOR, LLC By:
 

/s/ Justin Enbody

Name:   Justin Enbody Title:   Treasurer

 

[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]



--------------------------------------------------------------------------------

KW IRELAND, LLC By:  

/s/ Mary L. Ricks

Name:   Mary L. Ricks Title:   President

 

[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]



--------------------------------------------------------------------------------

KENNEDY WILSON PROPERTY SERVICES III, L.P. By:   Kennedy Wilson Property
Services III GP, LLC,   its general partner   By:  

/s/ Justin Enbody

  Name:   Justin Enbody   Title:   Treasurer DILLINGHAM RANCH AINA LLC By:  
68-540 Farrington, LLC,   its sole member   By:   KW Dillingham Aina LLC,    
its sole member     By:  

/s/ Justin Enbody

    Name:   Justin Enbody     Title:   Treasurer 68-540 FARRINGTON, LLC By:  

KW Dillingham Aina LLC,

  its sole member   By:  

/s/ Justin Enbody

  Name:  

Justin Enbody

  Title:  

Treasurer

KW INVESTMENT ADVISER, LLC By:   Kennedy-Wilson, Inc., its sole member   By:  

/s/ Justin Enbody

  Name:   Justin Enbody   Title:   Chief Financial Officer

 

[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]



--------------------------------------------------------------------------------

KW FOUR POINTS LLC KW RESIDENTIAL CAPITAL, LLC KW LOAN PARTNERS VIII, LLC By:  

/s/ Joan Kramer

Name:   Joan Kramer Title:   President

 

[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Roberto Salazar Name:  
Roberto Salazar Title:   Vice President

 

[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and L/C Issuer By:   /s/ Dennis Kwan Name:  
Dennis Kwan Title:   Vice President

 

[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Marc Costantino Name:   Marc
Costantino Title:   Executive Director

 

[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender By:  

/s/ James Rolison

Name:   James Rolison Title:   Managing Director By:  

/s/ Joanna Soliman

Name:   Joanna Soliman Title:   Vice President

 

[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION, as a Lender By:  

/s/ Matthew Rodgers

Name:   Matthew Rodgers Title:   Senior Vice President

 

[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Chris Harahan

Name:   Chris Harahan Title:   Vice President

 

[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]



--------------------------------------------------------------------------------

CITY NATIONAL BANK, A NATIONAL BANKING ASSOCIATION, as a Lender By:  

/s/ John Finnigan

Name:   John Finnigan Title:   Senior Vice President

 

[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]



--------------------------------------------------------------------------------

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, as a Lender By:  

/s/ Ford Young

Name:   Ford Young Title:   Director By:  

/s/ Carl Andresen

Name:   Carl Andresen Title:   Director

 

[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]



--------------------------------------------------------------------------------

EAST WEST BANK, A CALIFORNIA BANKING CORPORATION, as a Lender By:  

/s/ Flora Ling

Name:   Flora Ling Title:   Senior Vice President

 

[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]



--------------------------------------------------------------------------------

COMPASS BANK, AN ALABAMA BANKING CORPORATION, as a Lender By:  

/s/ Don Byerly

Name:   Don Byerly Title:   Senior Vice President

 

[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable Percentage  

Bank of America, N.A.

   $ 75,000,000.00         15.789473684 % 

JPMorgan Chase Bank, NA

   $ 75,000,000.00         15.789473684 % 

Deutsche Bank AG, NY

   $ 75,000,000.00         15.789473684 % 

US Bank N.A., a national banking association

   $ 75,000,000.00         15.789473684 % 

East West Bank, a California Banking Corporation

   $ 50,000,000.00         10.526315789 % 

Fifth Third Bank, an Ohio banking corporation

   $ 50,000,000.00         10.526315789 % 

The Governor and Company of the Bank of Ireland

   $ 25,000,000.00         5.263157895 % 

Compass Bank

   $ 25,000,000.00         5.263157895 % 

City National Bank, a national banking association

   $ 25,000,000.00         5.263157895 %    

 

 

    

 

 

 

Total

   $ 475,000,000.00         100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.13

SUBSIDIARIES, JURISDICTION OF INCORPORATION/ORGANIZATION, TAXPAYER ID

 

Entity Name

  

Jurisdiction and

Type of Organization

  

US Taxpayer ID

Number

  

Ownership in Equity Interests by a

Loan Party

Kennedy-Wilson Holdings, Inc.    DE Corporation    26-0508760    N/A
Kennedy-Wilson, Inc.    DE Corporation    95-4364537    100% owned by
Kennedy-Wilson Holdings, Inc. Kennedy-Wilson Properties, Ltd.    DE Corporation
   95-4697159    100% owned by Kennedy-Wilson, Inc. Kennedy-Wilson Property
Services, Inc.    DE Corporation    95-4812579    100% owned by Kennedy-Wilson,
Properties, Ltd. Kennedy-Wilson Property Services II, Inc.    DE Corporation   
20-3693493    100% owned by Kennedy-Wilson, Properties, Ltd. Kennedy-Wilson
Property Services III, L.P.    DE Limited Partnership    26-1558520    100%
owned by Kennedy-Wilson, Properties, Ltd. Kennedy-Wilson Property Equity, Inc.
   DE Corporation    95-4812580    100% owned by K-W Properties Kennedy-Wilson
Property Equity II, Inc.    DE Corporation    20-3812712    100% owned by K-W
Properties Kennedy-Wilson Property Special Equity, Inc.    DE Corporation   
95-4812583    100% owned by Kennedy-Wilson, Properties, Ltd. Kennedy-Wilson
Property Special Equity II, Inc.    DE Corporation    20-3693618    100% owned
by Kennedy-Wilson, Properties, Ltd.



--------------------------------------------------------------------------------

Entity Name

  

Jurisdiction and

Type of Organization

  

US Taxpayer ID

Number

  

Ownership in Equity Interests by a

Loan Party

Kennedy Wilson Property Special Equity III, LLC    DE Limited Liability Company
   26-1558607    100% owned by Kennedy-Wilson, Properties, Ltd. K-W Properties
   CA Corporation    95-4492564    100% owned by Kennedy-Wilson, Inc. Kennedy
Wilson Property Services III GP, LLC    DE Limited Liability Company   
26-3806726    100% owned by K-W Properties KW BASGF II Manager, LLC    DE
Limited Liability Company    20-5523327    100% owned by K-W Properties KWF
Investors I, LLC    DE Limited Liability Company    27-3337920    100% owned by
K-W Properties KWF Investors II, LLC    DE Limited Liability Company   
27-3788594    100% owned by K-W Properties KWF Investors III, LLC    DE Limited
Liability Company    27-4110400    100% owned by K-W Properties KWF Manager I,
LLC    DE Limited Liability Company    27-3337771    100% owned by K-W
Properties KWF Manager II, LLC    DE Limited Liability Company    27-3788479   
100% owned by K-W Properties KWF Manager III, LLC    DE Limited Liability
Company    27-4110811    100% owned by K-W Properties

 

3



--------------------------------------------------------------------------------

Entity Name

  

Jurisdiction and

Type of Organization

  

US Taxpayer ID

Number

  

Ownership in Equity Interests by a

Loan Party

Kennedy Wilson Overseas Investments, Inc.    DE Corporation    20-2715619   
100% owned by Kennedy-Wilson, Inc. Fairways 340 Corp.    DE Corporation   
20-4169707    100% owned by K-W Properties KW-Richmond, LLC    DE Limited
Liability Company    26-2852263    100% owned by K-W Properties SG KW Venture I
Manager LLC    DE Limited Liability Company    27-1366657    100% owned by K-W
Properties KW Loan Partners I LLC    DE Limited Liability Company    27-1944476
   100% owned by K-W Properties KW Loan Partners II LLC    DE Limited Liability
Company    27-2450209    100% owned by K-W Properties KW Summer House Manager,
LLC    DE Limited Liability Company    27-2502491    100% owned by K-W
Properties KW Montclair, LLC    DE Limited Liability Company    26-2942185   
100% owned by K-W Properties KW Blossom Hill Manager, LLC    DE Limited
Liability Company    26-3330309    100% owned by K-W Properties KW Serenade
Manager, LLC    DE Limited Liability Company    27-3271987    100% owned by K-W
Properties K-W Santiago Inc.    CA Corporation    95-4704530    100% owned by
K-W Properties

 

4



--------------------------------------------------------------------------------

Entity Name

  

Jurisdiction and

Type of Organization

  

US Taxpayer ID

Number

  

Ownership in Equity Interests by a

Loan Party

KW Redmond Manager, LLC    DE Limited Liability Company    26-2773678    100%
owned by K-W Properties Dillingham Ranch Aina LLC    DE Limited Liability
Company    20-4635382    100% owned by 68-540 Farrington, LLC 68-540 Farrington,
LLC    DE Limited Liability Company    20-4879846    100% owned by KW Dillingham
Aina LLC KW Dillingham Aina LLC    DE Limited Liability Company    20-4788802   
100% owned by K-W Properties Kennedy Wilson Fund Management Group, LLC    CA
Limited Liability Company    20-8342380    100% owned by K-W Properties
Kennedy-Wilson International    CA Corporation    95-3379144    100% owned by
Kennedy-Wilson, Inc. Kennedy-Wilson Tech Ltd.    CA Corporation    95-4725845   
100% owned by Kennedy-Wilson, Properties, Ltd. KWP Financial I    CA Corporation
   95-4506679    100% owned by K-W Properties Kennedy-Wilson Properties Ltd.   
IL Corporation    36-2709910    100% owned by Kennedy-Wilson Properties, Ltd.
Kennedy Wilson Auction Group Inc.    CA Corporation    26-0808460    100% owned
by Kennedy-Wilson, Inc. KWF Manager IV, LLC    DE Limited Liability Company   
45-1836132    100% owned by K-W Properties

 

5



--------------------------------------------------------------------------------

Entity Name

  

Jurisdiction and

Type of Organization

  

US Taxpayer ID

Number

  

Ownership in Equity Interests by a

Loan Party

KWF Manager V, LLC    DE Limited Liability Company    45-2477455    100% owned
by K-W Properties KW Ireland, LLC    DE Limited Liability Company    45-1840083
   100% owned by Kennedy-Wilson, Inc. Kennedy Wilson Property Equity IV, LLC   
DE Limited Liability Company    45-2147199    100% owned by K-W Properties Real
Estate Sales & Marketing    CA Corporation    45-2718656    100% owned by
Kennedy-Wilson, Inc. KW Telestar Partners, LLC    DE Limited Liability Company
   45-2718658    100% owned by K-W Properties KWF Investors IV, LLC    DE
Limited Liability Company    45-1837186    100% owned by K-W Properties KWF
Investors V, LLC    DE Limited Liability Company    45-2477357    100% owned by
K-W Properties Meyers Research, LLC    DE Limited Liability Company   
45-4723472    100% owned by Kennedy-Wilson, Inc. KW Armacost, LLC    DE Limited
Liability Company    45-2727561    100% owned by K-W Properties Santa Maria Land
Partners Manager, LLC    DE Limited Liability Company    45-3630097    100%
owned by K-W Properties

 

6



--------------------------------------------------------------------------------

Entity Name

  

Jurisdiction and

Type of Organization

  

US Taxpayer ID

Number

  

Ownership in Equity Interests by a

Loan Party

KW Investment Adviser, LLC    DE Limited Liability Company    45-4320018    100%
owned by Kennedy-Wilson, Inc. Kennedy-Wilson Capital    CA Corporation   
20-0315687    100% owned by K-W Properties KW CapTowers Partners, LLC    DE
Limited Liability Company    45-5023899    100% owned by K-W Properties KW Four
Points LLC    DE Limited Liability Company    45-5152394    100% owned by
Kennedy-Wilson Capital KW Loan Partners VII, LLC    DE Limited Liability Company
   45-5153987    100% owned by K-W Properties KWF Investors VII, LLC    DE
Limited Liability Company    90-0845725    100% owned by K-W Properties KWF
Manager VII, LLC    DE Limited Liability Company    90-0846443    100% owned by
K-W Properties KW Residential Capital, LLC    DE Limited Liability Company   
46-0678305    100% owned by K-W Properties KW Boise Plaza, LLC    DE Limited
Liability Company    45-5471242    100% owned by K-W Properties KW Loan Partners
VIII, LLC    DE Limited Liability Company    36-4735475    100% owned by
Kennedy-Wilson Capital Kennedy Wilson Property Services IV, L.P.    DE Limited
Partnership    27-4787414    100% owned by K-W Properties

 

7



--------------------------------------------------------------------------------

Entity Name

  

Jurisdiction and

Type of Organization

  

US Taxpayer ID

Number

  

Ownership in Equity Interests by a

Loan Party

Kennedy Wilson Property Services IV GP, LLC    DE Limited Liability Company   
27-4786391    100% owned by Kennedy-Wilson, Inc. KW/CV Third-Pacific Manager,
LLC    DE Limited Liability Company    46-0708946    100% owned by K-W
Properties KW EU Loan Partners II, LLC    DE Limited Liability Company   
46-0961139    100% owned by K-W Properties KWF Investors VIII, LLC    DE Limited
Liability Company    46-0726774    100% owned by K-W Properties KWF Manager
VIII, LLC    DE Limited Liability Company    46-0726923    100% owned by K-W
Properties KW 1200 Main LLC    DE Limited Liability Company    46-1064734   
100% owned by K-W Properties KW Harrington LLC    DE Limited Liability Company
   46-0995523    100% owned by K-W Properties KW 5200 Lankershim Manager, LLC   
DE Limited Liability Company    46-0941753    100% owned by K-W Properties KWF
Manager X, LLC    DE Limited Liability Company    46-1265534    100% owned by
K-W Properties KWF Manager XI, LLC    DE Limited Liability Company    46-1264104
   100% owned by K-W Properties

 

8



--------------------------------------------------------------------------------

Entity Name

  

Jurisdiction and

Type of Organization

  

US Taxpayer ID

Number

  

Ownership in Equity Interests by a

Loan Party

KWF Manager XII, LLC    DE Limited Liability Company    46-1271047    100% owned
by K-W Properties KW Real Estate Venture XIII, LLC    DE Limited Liability
Company    46-1265831    100% owned by K-W Properties KWF Manager XIII, LLC   
DE Limited Liability Company    46-1271308    100% owned by K-W Properties KWF
Manager XV, LLC    DE Limited Liability Company    46-1271531    100% owned by
K-W Properties KW EU Loan Partners III, LLC    DE Limited Liability Company   
46-1271589    100% owned by K-W Properties KW EU Investors I, LLC    DE Limited
Liability Company    46-1271662    100% owned by K-W Properties KW Richfield
Plaza, LLC    DE Limited Liability Company    46-1278805    100% owned by K-W
Properties KW Currier Square Shopping Center, LLC    DE Limited Liability
Company    46-1278901    100% owned by K-W Properties KW Creekview Shopping
Center, LLC    DE Limited Liability Company    46-1279003    100% owned by K-W
Properties KW Securities, LLC    DE Limited Liability Company    46-1279113   
100% owned by K-W Properties

 

9



--------------------------------------------------------------------------------

Entity Name

  

Jurisdiction and

Type of Organization

  

US Taxpayer ID

Number

  

Ownership in Equity Interests by a

Loan Party

KW Victory Land Loan, LLC    DE Limited Liability Company    46-1279225    100%
owned by K-W Properties KW Victory Plaza Loan, LLC    DE Limited Liability
Company    46-1288205    100% owned by K-W Properties Country Ridge IX, LLC   
DE Limited Liability Company    46-3938942    100% owned by K-W Properties KW EU
Investors VIII, LLC    DE Limited Liability Company    46-3939009    100% owned
by K-W Properties KW Park Santa Fe, LLC    DE Limited Liability Company   
46-3904750    100% owned by K-W Properties KW Cypress, LLC    DE Limited
Liability Company    46-3904963    100% owned by K-W Properties KW Tacoma
Condos, LLC    DE Limited Liability Company    46-3905022    100% owned by K-W
Properties KW Desert Ramrod Sponsor, LLC    DE Limited Liability Company   
46-3905108    100% owned by K-W Properties

 

10



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWER AND THE OTHER LOAN PARTIES:

151 S. El Camino Drive

Beverly Hills, CA 90212

Attention: Matt Windisch

Telephone: (310) 887-6400

Facsimile: (310) 887-3410

Website Address: www.kennedywilson.com

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

One Independence Center,

101 N. Tryon Street

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Attention: David James Tasillo, Credit Services Representative

Telephone: 980-387-1608

Facsimile: 704-548-5646

Electronic Mail: david.tasillo@baml.com

Wire Instructions:

Pay to:     Bank of America, N.A.

New York, NY

ABA # 026009593

Account No.: 1366212250600

Account Name: Corporate Credit Services

Ref: Kennedy-Wilson, Inc.

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

135 South LaSalle Street

Mail Code: IL4-135-09-61

Chicago, IL 60603

Attention: Roberto Salazar, Agency Management Officer

Telephone: 312-828-3185

Facsimile: 877-207-2382

Electronic Mail: roberto.o.salazar@baml.com



--------------------------------------------------------------------------------

L/C ISSUER:

Bank of America, N.A.

Trade Services Stand-By LCs, PA

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Alfonso Malave, Jr., VP & Sr. Operations Manager

Telephone: 570-496-9622

Facsimile: 800-755-8743

Electronic Mail: alfonso.malave@baml.com

 

12



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 10,
2015 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Kennedy-Wilson,
Inc., a Delaware corporation (the “Borrower”), Kennedy-Wilson Holdings, Inc., a
Delaware corporation, and its subsidiaries from time to time party thereto as
guarantors, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and L/C Issuer.

The undersigned hereby requests (select one):

 

¨       A Borrowing of Loans

  ¨ A conversion or continuation of Loans

1.      On

  (a Business Day).   

2.      In the amount of $                    

  .1   

3.      Comprised of                    

     .     [Type of Loan requested]     

4.      For Eurodollar Rate Loans: with an Interest Period of             
months.2

  

The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.

 

 

1  Minimum principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof for each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans and of $500,000 or a whole multiple of $100,000 in excess
thereof for each Borrowing of or conversion to Base Rate Loans.

2  Select one, two, three or six months (in each case, subject to availability),
or such other period that is twelve months or less consented to by all of the
Lenders.

 

A - 1

Form of Loan Notice



--------------------------------------------------------------------------------

KENNEDY-WILSON, INC. By:     Name:     Title:    

 

A - 2

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

[INSERT DATE]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to the Borrower under
that certain Credit Agreement, dated as of December 10, 2015 (as amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, Kennedy-Wilson Holdings, Inc.
and its subsidiaries from time to time party thereto, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and L/C
Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, and the holder is
entitled to the benefits thereof (including the Guaranty). This Note may be
prepaid in whole or in part subject to the terms and conditions provided
therein. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

B - 1

Form of Note



--------------------------------------------------------------------------------

THIS NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

KENNEDY-WILSON, INC. By:     Name:     Title:    

 

 

B - 2

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal or
Interest
Paid This
Date    Outstanding
Principal
Balance
This Date    Notation
Made By

 

B - 3

Form of Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 10,
2015 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Kennedy-Wilson,
Inc., a Delaware corporation (the “Borrower”), Kennedy-Wilson Holdings, Inc., a
Delaware corporation (the “Parent”), and certain subsidiaries of the Parent from
time to time party hereto as guarantors, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [chief executive officer][chief financial
officer][treasurer][controller] of the Parent, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Parent, and that:

 

C - 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Parent ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Parent ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Parent and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Consolidated Group during the accounting period covered by such financial
statements.

3. A review of the activities of the Consolidated Group during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Loan Parties performed and
observed all their respective Obligations under the Loan Documents, and

[select one:]

[to the knowledge of the undersigned, during such fiscal period each of the
Required Consolidated Parties performed and observed each covenant and condition
of the Loan Documents applicable to it, and no Default has occurred and is
continuing.]

—or—

[to the knowledge of the undersigned, during such fiscal period the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default and its nature and status:]

4. The financial covenant analyses and information set forth on the schedules
attached hereto are true and accurate on and as of the date of this Certificate.

 

C - 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of             ,             .

 

KENNEDY-WILSON HOLDINGS, INC. By:     Name:     Title:    

 

 

C - 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended ___________________(“Statement Date”)

SCHEDULES

(See attached)

 

C - 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

Covenant Analysis - As of and For the              Months Ended
                    (“Statement Date”)

(Excludes KWE)

 

     (“Statement date”) YTD         

Thresholds

    

Financial Covenants - 7.10

          

(a) Consolidated Leverage Ratio [e] / [d]

        < 65%, 70%[1]   

(b) Fixed Charge Coverage Ratio [a] / [b]

        >1.6   

(c) See below

          

(d) Recourse Leverage Ratio ([i] + [j]) / [g]

        <=1.5   

(e) Secured Recourse Leverage Ratio [j] / [c]

        <3.5% or $138,187,196.99   

(f) Adjusted Secured Leverage Ratio [h] / [k]

        <55%, 60%[1]      

 

 

         

(g) Liquidity [f]

   $ —           >$250M      

 

 

         

Metrics (excluding KWE)

          

Consolidated EBITDA:

          

Consolidated Net Income

   $ —             

LESS:

          

Acquisition related gains

     —             

Cash paid for taxes

     —             

Income from unconsolidated investments

     —             

ADD:

          

Depreciation & Amortization

     —             

Interest Expense

     —             

Stock based compensation

     —             

Provision for income taxes

     —             

Distributions from Unconsolidated investments

     —             

Realized acquisition related gains

     —                

 

 

         

Consolidated EBITDA

     —        [a]      

Fixed charges

          

Interest expense

     —             

Cash paid for taxes

     —             

Consolidated amortization

     —             

Preferred stock dividends

     —                

 

 

         

Fixed charges

     —      [b]      

Gross Assets

          

Total Depreciated Assets (excl KWE securities cost basis)

     —             

Market Value of KWE securities as of                     (“Statement Date)

     —             

Consolidated accumulated D&A

     —             

KW share of unconsolidated accum D&A

     —              3.5% of Consolidated Total Asset Value   

 

 

         

 

Consolidated Total Asset Value

     —        [c]       138,187,196.99           

 

Cash excess point

     —             

Unrestricted cash and cash equivalents

     —                

 

 

         

Consolidated Total Adjusted Asset Value

     —        [d]      

Total Consolidated Debt

     —             

Cash excess point

     —             

Unrestricted cash and cash equivalents

     —                

 

 

         

Consolidated Total Net Indebtedness

     —      [e]      

Liquidity

          

Cash and cash equivalents

     —             

Value of marketable securities

     —                

 

 

         

Total Liquidity

     —        [f]      

Consolidated Tangible Net Worth:

          

KWH Shareholder’s Equity (excl KWE securites cost basis)

     —             

Market Value of KWE securities

     —             

Goodwill

     —             

Consolidated accumulated D&A

     —             

KW share of unconsolidated accum D&A

     —             

Future net equity proceeds (50%)

     —              70% of Consolidated Tangible Net Worth   

 

 

         

 

(c) Consolidated Tangible Net Worth

     —        [g]       920,660,504.65           

 



--------------------------------------------------------------------------------

     (“Statement date”) YTD         

Thresholds

    

Secured Indebtedness

          

KW Share of Consolidated Debt (excl KWE)

     —             

KW Share of Unconsolidated Debt

     —             

Adjusted Unrestricted Cash

     —                

 

 

         

Total Secured Net Indebtedness

     —        [h]      

Unsecured credit facility borrowings

     —             

Unsecured senior notes

     —             

Unsecured Recourse indebtedness

     —        [i]      

Secured Recourse indebtedness

     —        [j]      

Adjusted Total Asset Value:

          

Total Consolidated Depreciated Assets (excl equity interests in KWE)

     —             

Market Value of KWE securities

     —             

Consolidated accumulated D&A

     —             

Noncontrolling share of total consolidated assets

     —             

KW share of unconsolidated accum D&A

     —                

 

 

         

KW Share of Unconsolidated Debt

     —             

Adjusted Total Asset Value

     —             

Adjusted Unrestricted Cash

     —                

 

 

         

Adjusted Total Asset Value, net of adjusted unrestricted cash

     —        [k]      

Adjusted unrestricted cash:

          

KW Share of consolidated cash

     —             

KW share of unconsolidated cash

     —                

 

 

         

Total Adjusted unrestricted cash

     —             

Permitted Investments

          

Total Assets of Consolidated Group

     —             

[A]

          

Investments in Loan Pools

     —             

Note Receiveable

     —                

 

 

         

Total

     —                

 

 

         

% of Total assets of consolidated group

        <7.5%      

 

 

         

[B]

          

Unconsolidated Investments

     —                

 

 

         

% of Total assets of consolidated group

        <15%      

 

 

         

Unconsolidated Investments (not GP or sole manager and not controlled by a
consolidated party)

     —                

 

 

         

% of Total assets of consolidated group

        <10%      

 

 

         

[C]

          

Consolidated Non-US investments Total Assets (excluding KWE)

     —                

 

 

         

% of Total assets of consolidated group

        <22.5%      

 

 

         

Consolidated Non-US investments Total Assets (excluding KWE) - Cental or Eastern
Europe

     —                

 

 

         

% of Total assets of consolidated group

        <2.5%      

 

 

         

Aggregate of [A], [B] and [C]

     —                

 

 

         

% of Total assets of consolidated group

        <37.5%      

 

 

         

Footnotes:

 

[1]  Applies on one occasion during the Availability Period for the fiscal
quarter in which a Material Acquisition occurs and for the two consecutive
fiscal quarters immediately thereafter.



--------------------------------------------------------------------------------

EXHIBIT D-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

D-1 - 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

1.    Assignor[s]:                                         
                                                                  
                          [Assignor [is] [is not] a Defaulting Lender] 2.   
Assignee[s]:                                                                   
                                                                   [for each
Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]] 3.   
Borrower:   Kennedy-Wilson, Inc. 4.    Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement 5.    Credit
Agreement: Credit Agreement, dated as of December 10, 2015, among
Kennedy-Wilson, Inc., a Delaware corporation, Kennedy-Wilson Holdings, Inc., a
Delaware corporation, and certain subsidiaries of the Parent from time to time
party thereto as guarantors, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent and L/C Issuer

 

6. Assigned Interest[s]:

 

Assignor[s]5

  

Assignee[s]6

   Aggregate
Amount of
Commitments/Loans
for all Lenders7    Amount of
Commitment/Loans
Assigned    Percentage
Assigned of
Commitment/
Loans      CUSIP
Number       $    $      %             $    $      %             $    $      %
     

 

[7. Trade Date:                    ]8

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

5  List each Assignor, as appropriate.

6  List each Assignee and, if available, its market entity identifier, as
appropriate.

7  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

8  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D-1 - 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]9 [NAME OF ASSIGNOR] By:  

 

[NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE[S]10 [NAME OF ASSIGNEE] By:  

 

  Title: [NAME OF ASSIGNEE] By:  

 

  Title:

 

[Consented to and]11 Accepted: BANK OF AMERICA, N.A., as     Administrative
Agent By:  

 

  Title: [Consented to:]12 By:  

 

  Title:

 

9 Add additional signature blocks as needed.

10 Add additional signature blocks as needed.

11 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

12 To be added only if the consent of the Borrower and/or other parties (e.g.
L/C Issuer) is required by the terms of the Credit Agreement.

 

D-1 - 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01(a) or (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

D-1 - 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

D-1 - 5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

(see attached)

 

D-2 - 1

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

LOGO [g67975dsp159.jpg]

 



--------------------------------------------------------------------------------

LOGO [g67975dsp160.jpg]

 



--------------------------------------------------------------------------------

LOGO [g67975dsp161.jpg]

 



--------------------------------------------------------------------------------

LOGO [g67975dsp162.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of         , 20         (this “Joinder Agreement”),
made by the Subsidiary[ies] signatory hereto ([each a][the] “New Guarantor”) in
favor of Bank of America, N.A., as administrative agent (in such capacity,
together with its successors and assigns, the “Administrative Agent”) for the
Lenders referred to in that certain Credit Agreement, dated as of December 10,
2015 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among
Kennedy-Wilson, Inc. (the “Borrower”), Kennedy-Wilson Holdings, Inc. (the
“Parent”) and certain subsidiaries of the Parent from time to time party thereto
as Guarantors, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and L/C Issuer.

1. [The][Each] New Guarantor, hereby acknowledges that it has received and
reviewed a copy of the Credit Agreement, and acknowledges and agrees to:

(a) join the Credit Agreement as a Guarantor, as indicated with its signature
below;

(b) be bound by all covenants, agreements and acknowledgments attributable to a
Guarantor in the Credit Agreement; and

(c) perform all obligations and duties required of it by the Credit Agreement.

2. [The][Each] New Guarantor represents and warrants that the representations
and warranties contained in Article V of the Credit Agreement as they relate to
such New Guarantor or which are contained in any other Loan Document under or in
connection herewith are true and correct in all material respects on and as of
the date hereof, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, (ii) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such applicable date (including such earlier date
set forth in the foregoing clause (i)) after giving effect to such qualification
and (iii) that for purposes of this certification, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01.

3. The name, type of organization, jurisdiction of incorporation or organization
and taxpayer identification number of [each][the] New Guarantor is set forth in
Annex I to this Joinder Agreement.

 

E - 1

Form of Joinder Agreement



--------------------------------------------------------------------------------

4. This Joinder Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
agreement.

5. Except as expressly supplemented hereby, the Credit Agreement and the
Guaranty shall remain in full force and effect.

6. THIS JOINDER AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS JOINDER AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

[Signature Page Follows]

 

E - 2

Form of Joinder Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the day and year first above written.

 

[NEW GUARANTOR[S]], as [the][a] New Guarantor By:  

 

  Name:   Title:

 

ACKNOWLEDGED AND AGREED TO:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

KENNEDY-WILSON, INC.,

as the Borrower

By:  

 

  Name:   Title:

 

E - 3

Form of Joinder Agreement



--------------------------------------------------------------------------------

ANNEX I

TO JOINDER AGREEMENT

 

Name of Guarantor

 

Type of Organization

 

Jurisdiction of

Incorporation/Organization

 

Taxpayer ID

 

 

 

E - 4

Form of Joinder Agreement



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of
December 10, 2015 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Kennedy-Wilson, Inc., a Delaware corporation (the
“Borrower”), Kennedy-Wilson Holdings, Inc., a Delaware corporation, and its
subsidiaries from time to time party thereto as guarantors, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent
and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:                                     
                                         
Title:                                     
                                         

Date: ________ __, 20[    ]

 

F - 1

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of
December 10, 2015 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Kennedy-Wilson, Inc., a Delaware corporation (the
“Borrower”), Kennedy-Wilson Holdings, Inc., a Delaware corporation, and its
subsidiaries from time to time party thereto as guarantors, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent
and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:                                     
                                         
Title:                                     
                                         

Date: ________ __, 20[    ]

 

F - 2

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of
December 10, 2015 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Kennedy-Wilson, Inc., a Delaware corporation (the
“Borrower”), Kennedy-Wilson Holdings, Inc., a Delaware corporation, and its
subsidiaries from time to time party thereto as guarantors, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent
and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:                                     
                                         
Title:                                     
                                         

Date: ________ __, 20[    ]

 

F - 3

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement, dated as of
December 10, 2015 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Kennedy-Wilson, Inc., a Delaware corporation (the
“Borrower”), Kennedy-Wilson Holdings, Inc., a Delaware corporation, and its
subsidiaries from time to time party thereto as guarantors, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent
and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

F - 4

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:                                     
                                         
Title:                                     
                                         

Date: ________ __, 20[    ]

 

F - 5

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SOLVENCY CERTIFICATE

I, the undersigned, [chief financial officer][chief accounting officer] of
Kennedy-Wilson, Inc. (the “Borrower”), DO HEREBY CERTIFY on behalf of the Loan
Parties and not in my individual capacity that:

1. This certificate is furnished pursuant to Section 4.01(a)(ix) of the Credit
Agreement (as in effect on the date of this certificate; the capitalized terms
defined therein being used herein as therein defined), dated as of December 10,
2015 among the Borrower, Kennedy-Wilson Holdings, Inc., a Delaware corporation,
and its subsidiaries from time to time party thereto as guarantors, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and L/C Issuer.

2. After giving effect to the transactions to occur on the Closing Date
(including, without limitation, all Credit Extensions to occur on the Closing
Date), (a) the fair value of the property of the Loan Parties and their
Subsidiaries, taken as a whole on a consolidated basis, is greater than the
total amount of liabilities, including contingent liabilities, of the Loan
Parties and their Subsidiaries, taken as a whole on a consolidated basis,
(b) the present fair salable value of the assets of the Loan Parties and their
Subsidiaries, taken as a whole on a consolidated basis, is not less than the
amount that will be required to pay the probable liability of the Loan Parties
and their Subsidiaries, taken as a whole on a consolidated basis, on their debts
as they become absolute and matured, (c) the Loan Parties and their
Subsidiaries, taken as a whole on a consolidated basis, do not intend to, and do
not believe that they will, incur debts or liabilities beyond the ability of the
Loan Parties and their Subsidiaries, taken as a whole on a consolidated basis,
to pay such debts and liabilities as they mature, (d) the Loan Parties and their
Subsidiaries, taken as a whole on a consolidated basis, are not engaged in
business or a transaction, and are not about to engage in business or a
transaction, for which the property of the Loan Parties and their Subsidiaries,
taken as a whole on a consolidated basis, would constitute an unreasonably small
capital, and (e) the Loan Parties and their Subsidiaries, taken as a whole on a
consolidated basis, are able to pay their debts and liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business. The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

[Signature Page Follows]

 

G - 1

Form of Solvency Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
                       , 20      .

 

KENNEDY-WILSON, INC. By:  

 

Name:  

 

Title:  

 

 

G - 2

Form of Solvency Certificate



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF NOTICE OF LOAN PREPAYMENT

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 10,
2015 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Kennedy-Wilson,
Inc., a Delaware corporation (the “Borrower”), Kennedy-Wilson Holdings, Inc., a
Delaware corporation, and its subsidiaries from time to time party thereto as
guarantors, the Lender from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and L/C Issuer.

The undersigned hereby notifies you that it intends to prepay Loans [in
whole][in part] as follows:1

 

1.      On                                                                  (a
Business Day).2

2.      In the amount of $                                              .3

3.      Comprised of                                                      .

                                    [Type of Loan to be prepaid]

4.      For Eurodollar Rate Loans: with an Interest Period of            
months.

 

 

1  A Notice of Loan Prepayment may state that such notice is conditioned upon
the effectiveness of other credit facilities or the closing of another
transaction, the proceeds of which will be used to prepay any outstanding
Obligations.

2  For a prepayment of Eurodollar Rate Loans, this date must be at least three
Business Days after the date of delivery of this notice. For prepayment of Base
Rate Loans, this date may be the date of the prepayment.

3  Minimum prepayment amount for Eurodollar Rate Loans of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and for Base Rate Loans of $500,000 or
a whole multiple of $100,000 in excess thereof, or in each case, if less, the
entire principal amount thereof then outstanding.

 

H - 1

Form of Notice of Loan Prepayment



--------------------------------------------------------------------------------

KENNEDY-WILSON, INC. By:  

 

Name:  

 

Title:  

 

 

H - 2

Form of Notice of Loan Prepayment